Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 1 of 140 PagelD #: 4

DAVID ESSER, ET. AL.

AFFIDAVIT IN SUPPORT OF
ARREST WARRANTS,

CRIMINAL COMPLAINTS,
SEARCH WARRANTS, AND
SEIZURE WARRANTS

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 2 of 140 PagelD #: 5

Table of Contents

1, TrntrOdtctiOnd voccccccccccccccccscscsssscesserscsseseeceeeeesseseeseeeeessneeneeneeeeeeeeeseseeeneeeseeeeeeeeneeeeeaey 2
Agent Background wcsccssssssesssecscsssssneesseessnsnnnneseeenessnnnneteeeeesnn ee ene nett tenn gee e ee eee 2
The Execution of Search Warrants and the Conduct of Drug Traffickers .......seeeen 4
Crypto/Digital Currency. ......ccccccc eee een er ee eet esses 7

II. PUrpOSe ......cccccc cece cece eee eee ee EEE EEE Ee 13
Arrest Warrants and Criminal Complaints 0... ccessseserseersenereererieteneeenseeeeeseneeas 13
Search Warrant c.cccccccscsccscssssssssscssesssesseseeeceseseseesesnenseseneeeeeeeeeeeeeneeseseeseee esse enenegegeeeeeseseeeeeeneets 14
Seizures of Bank ACCOUNES wicccccsesssrsesseressseeteseeseseessesssessesierensnessersssesssrerseseenenseersesessaeys 14
Seizures Of Motor Vehicles ......cccccccee cece eee een EEE EEE EEE EEE EEE EE EEE EEO 15

TID, SUM ry oe. cee EEE EEE EET! 19

The Target Offenders osc: L
Esser sees tutaruttiitivarsarsarearsaniuvsasesiesiesssessessesiesiesssesseeseeses 20

TNE oa EEO OOOO COCOCECOEOOOCOOOOOOOOE 22
McLaughlin and Alison veces eee ee EE ene 24
TV. Probable Cause .........cc cece cece EEE EEE 25
The North Carolina Investigation ..........:c:ceccseseeeseeee ee nee eee nenee nner sees eee nees 25

The Mansfield Massachusetts Investigation .....uscecnecreeee ss BO

Trash Pulls at the Subject Premises... 30

Trash Pulls at Subject Premises #1 ...... 66s icceeeer eet en 31
Trash Pulls at Subject Premises #2 ....c.ccccccceese eee er res 38
Subpoena of United Parcel Service records ..........cseeeeesseeesr tree etter settee cen 46
Mailings ....ccccceccceee eee EEE EES 49
Postal Click n Ship records .......ccccceeee cece 59
Undercover Purchase of Steroids from Esser ........6:ccceceeeeseee sneer seen eee e teres 60
V. Geizure Warrants ..........cc cece eee nee EE EEE EEE EES E EEE EE EEE 72
Bank Accounts used for Drug Trafficking ..........:cccee cece etree etter iter nen rte erie 72
Target Account #1 ....cccccce cere een eer Ee 73

Transfers between Target Account #1 and Target Account #3 ......600ceeeeeereeiees 79

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 3 of 140 PagelD #: 6

Transfers between Target Account #1 and Target Account #4 .......0.00een 84
Transfers between Target Account #1 and Target Account #5 wc. 86
Transfers between Target Account #1 and Target Account #2 .......:cseseeeeereeee 90
Other York, PA Properties ........cccccceeee eter e en EE EE EEE 93
Cryptocurrency activity 0... eeecccrere eerie ert treet e eee reset tence ey 99

Purchase of Target Vehicles using Proceeds from Target Accounts .........0++ 100
Esser’s Tax Returns ..c.ccccccccee cence ene eee enn EEE EEE EEE EEE EEE EEE EES 104
Other ANONyMOUS FIPS 0.0... . cece ee ae 106

Esser’s Newest Residence, Subject Premises #4 0.0.2... ccsceeeeeeee sneer e ee teeeteee neces 107

VI. Computers, Electronic Storage, and Forensic Analysis ..........0.0-e 111
AY 0 GR Gey Cel 0 (=) (0) « SEO EOCOCOOOOEO 125

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 4 of 140 PagelD #: 7

AFFIDAVIT

I, Brendan Cullen, do under oath depose and state that:

I. INTRODUCTION
Agent Background

1, Iam a Special Agent with the Department of Homeland Security (DHS)
United States Immigration and Customs Enforcement (ICE), Homeland Security
Investigations (HSI) assigned to the Boston Field Office. I have been employed by HSI
and its predecessor, the U.S. Customs Service since January of 2003. | am currently
assigned to the Port Investigations Group. Prior to my assignment to the Boston Field
Office, I was assigned to the HSI Providence Field Office where I served as the Resident
Agent-in-Charge. Before that, my post of duty was at HSI Headquarters in Washington,
D.C. where I served as the Program Manager and the Deputy Chief of Staff for ICE. I
have also worked at HSI Philadelphia Field Office in several different investigative
groups. In connection with my official duties, I have investigated and assisted other
agents in investigating numerous cases involving a wide variety of criminal violations
including, but not limited to, drug investigations, fraud, intellectual property rights and
export enforcement investigations. As a Special Agent, I am a Federal Law Enforcement
Officer within the meaning of Rule 41(a) of the Federal Rules of Criminal Procedure,
that is, a government agent engaged in the enforcement of the criminal laws of the

United States and thereby authorized to request the issuance of federal arrest, search

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 5 of 140 PagelD #: 8

and seizure warrants.

2. During my tenure as a Special Agent, I have been responsible for many
illicit drug, smuggling, and money laundering related investigations. I have been the
affiant on numerous warrants and wiretap applications. I have conducted extensive
physical and wire surveillance, executed numerous search warrants, reviewed and
listened to taped drug conversations, and analyzed drug ledgers maintained by
traffickers. I have also interviewed numerous users and distributors of illicit drugs.
Therefore, I am thoroughly familiar with the manner in which illegal drugs are
imported and distributed, the method of payment for drugs, and the efforts of persons
involved in drug trafficking activity to avoid detection by law enforcement, as well as
methods used to finance drug transactions and launder drug proceeds. In the same
way, I am thoroughly familiar with the vernacular of the drug trade, common codes
and jargon.

3. Additionally, based on my training and experience and my participation
in other controlled substance investigations, I know that it is common for drug dealers
to: “front” (provide on consignment) controlled substances to their customers; conceal
contraband, the proceeds of drug sales, and store drugs and cash in remote locations
sometimes referred to as “stash houses;” maintain records of drug transactions; and use
cellular telephones to facilitate their drug distribution operations. | also know that drug
trafficking is an illicit business and an ongoing process requiring the development, use
and protection of a communication network to facilitate daily drug distribution. Drug

dealers use various methods to thwart law enforcement detection, including frequently

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 6 of 140 PagelD #: 9

changing cellular phones and vehicles, using various aliases, and using coded
communications. Based on my experience in drug investigations, I know that drug
traffickers frequently refer to illicit drugs in guarded conversations and frequently use
code words when referring to controlled substances or money.

4. The facts and information contained in this affidavit are based on my
personal involvement in this investigation, my training and experience, the training and
experience of technical experts, business records, information stored in public and law
enforcement databases, as well as information reliably obtained from employees of the
United States Postal Service, law enforcement officers of the Alamance County North
Carolina Narcotics Enforcement Team, the Mansfield Massachusetts Police Department,
the North Attleboro Massachusetts Police Department, Special Agents of the Food and
Drug Administration, Inspectors of the United States Postal Inspection Service, other
HSI Special Agents from the Boston, Providence, Houston and Winston-Salem Field
Offices and the Internal Revenue Service (IRS).

The Execution of Search Warrants and the Conduct of Drug Traffickers

5. Based upon my training and experience and my participation in this
investigation, I know that:

a. Drug traffickers often place assets, including apartments, houses, vehicles,
and telephones, in names other than their own to avoid detection of these assets by
government agencies. Although these assets are held in other names, the drug dealers

actually own or use these assets and exercise dominion and control over them. Records

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 7 of 140 PagelD #: 10

relating to these assets are frequently found in their residences and other locations
controlled by them.

b. Persons involved in drug trafficking use their vehicles, residences, and
businesses, to conceal controlled substances, large amounts of currency, financial
instruments, precious metals, jewelry, and other items of value, and/or the proceeds of
drug transactions, and evidence of financial transactions relating to obtaining,
transferring secreting, or spending money made from engaging in drug trafficking
activities. Money, tangible property and records relating to these assets are frequently
found in their residences and other locations controlled by them.

c. Drug traffickers often carry, on their person or maintain in secure locations,
weapons to protect themselves and their controlled substances from theft by other
users, traffickers, or criminals, and from seizure by law enforcement agencies. Drug
traffickers store these weapons in their residences, vehicles, and/or businesses and
stash houses, or other locations controlled by them.

d. Drug traffickers commonly maintain addresses or telephone numbers in
books, papers, computers, and cellular telephones that reflect names, addresses, and/or
telephone numbers for their associates in the drug trafficking organization, even if that
information may be in code. These types of records are sometimes maintained in
computers, cellular telephones or other electronic data storage devices. Records and
electronic devices of this sort are also frequently found on the persons of drug

traffickers or in their residences, motor vehicles, and other locations controlled by them.

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 8 of 140 PagelD #: 11

e. Drug traffickers frequently take, or cause to be taken, photographs and/or
videos of themselves, their associates, or their property. Records in the form of
photographs and/or videos are often found in the residences, offices, or other places
under the control of drug traffickers, and provide valuable evidence of conspiratorial
relationships. Records of this type are sometimes in hard copy are but are increasingly
found stored on computers, cellular telephones, thumb drives, and other items
possessing the capability of storing electronic data.

f. Drug traffickers often keep equipment and materials for packaging, cutting,
weighing, manufacturing, and distributing controlled substances in their homes, stash
houses or other locations controlled by them. That drug paraphernalia often includes,
but is not limited to, scales, plastic wrap, plastic bags, surgical gloves, presses, and
cutting agents as well as aromatic substances such as soap, dryer sheets, wood
shavings, and heat sealers all of which are used to mask the odor of illegal drugs in an
attempt to avoid detection by drug detection dogs. Large-scale drug traffickers
sometimes use money-counting machines to help count and sort the proceeds of drug
trafficking.

g. Drug traffickers commonly consign controlled substances to their clients and
couriers. They frequently maintain books, records, receipts, notes, ledgers, airline
tickets, money orders, and other papers relating to the transportation, ordering, sale,
and distribution of controlled substances. Records of this type are kept in locations
where traffickers have ready access to them, including on their person or in their
residences, vehicles, businesses, smart telephones, tablets and personal computers.

6

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 9 of 140 PagelD #: 12

Drug traffickers also normally maintain these items and records for long periods of
time, regardless of whether their value to the drug dealer has diminished. Oftentimes,
this type of evidence is generated, maintained, and then forgotten about. Thus,
documents that one would think a prudent person would destroy because of their
incriminatory nature are still possessed months or even years after the documents came
into the possession of the drug dealer. Oftentimes, these individuals do not even realize
the incriminatory nature of the documents they keep. Documentary evidence dating
back years is sometimes found in residences and other locations controlled by
traffickers.

h. Persons who reside in or who are using a particular residence will often have
documents, bills, and correspondence which list their names and addresses in that
residence, such as, personal telephone books, address books, utility company receipts,
keys, personal letters, rent receipts, mortgage documents, clothing and other articles of
personal property that would tend to establish residency at a particular location and
provide valuable evidence concerning ownership and control over areas in which drugs
or other incriminating evidence. Records and documents of this type may also be found
in hard copy or stored electronically on computers, mobile telephones, and other media
that store data electronically.

Crypto/Digital Currency

6. "Cryptocurrency" (also known as "digital currency") is generally defined

as an electronically sourced unit of value that can be purchased with, sold for, or used

as a substitute for fiat currency (i.e., currency created and regulated by a government).

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 10 of 140 PagelD #: 13

bitcoin ("BTC") is a type of cryptocurrency. Cryptocurrency is not issued by any
government, bank, or company; it is instead generated and controlled through
computer software operating on a decentralized peer-to-peer network. Cryptocurrency
is not illegal in the United States.

7, Most verified and confirmed cryptocurrency transactions are recorded in
a public ledger (i.e., a "blockchain"), it is not maintained by a single administrator or
entity. Individuals can acquire cryptocurrencies like bitcoin through, for example,
exchanges (i.e., websites that allow individuals to purchase or sell cryptocurrencies in
exchange for fiat currency or other cryptocurrencies), ATMs, or directly from other
people. Individuals can also acquire cryptocurrencies by "mining." As an example, an
individual mines bitcoin by allowing his/her computer to run special software that uses
the computer's power to verify transactions by solving the transaction's embedded
algorithm. The Miner who is first to solve the algorithm is paid the miner fees for that
transaction. As more transactions are approved, they are recorded into the
aforementioned public ledger until the block is full. At this time, the network conducts
a special lottery. Only the Miners who received Miner fees for that block are eligible to
win. After the lottery winner is picked, newly minted bitcoin are deposited into that
Miner's wallet and a new block is created. This is how new bitcoin are entered into the
bitcoin economy. Individuals also can send and receive cryptocurrencies through peer-
to-peer digital transactions or by using a third-party broker. Such transactions can be
performed on any device that can access the internet, i.e.: computers, smart phones and
gaming consoles. Even though the public addresses of those engaging in

8

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 11 of 140 PagelD #: 14

cryptocurrency transactions are recorded on a public ledger, the true identities of the
individuals or entities behind the public addresses are not recorded on the public
ledger. If, however, an individual or entity is linked to a public address, it may be
possible to determine what transactions were conducted by that individual or entity. As
an example, bitcoin transactions are described as "pseudonymous," meaning that they
are partially anonymous. And, while it's not completely anonymous, bitcoin allows
users to transfer funds more anonymously than would be possible through traditional
banking and credit systems.

8. Users store their cryptocurrencies in digital "wallets}," which are
identified by unique electronic "public addresses." A wallet essentially stores the access
code that allows an individual to conduct cryptocurrency transactions on that
cryptocurrencies' network. To conduct these transactions, an individual must use a
wallet or "private key" and a public address (or "public key"). A cryptocurrency address
is somewhat analogous to an email address and is represented as a case-sensitive string
of letters and numbers. Each cryptocurrency wallet contains a private key, which acts as
a digital verification of ownership. Only the holder of the private key can authorize any
transfers of digital currency from that address to other addresses. This is similar to
someone signing a check. Cryptocurrencies are legal but have been known to have been

exploited by cybercriminals for money-laundering purposes. It should be noted that the

 

1 Technically, cryptocurrency wallets do not store cryptocurrencies. Rather, the wallet provides the tools
necessary to interact with the Blockchain; the wallets generate the necessary information to send and
receive cryptocurrency via Blockchain transactions.

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 12 of 140 PagelD #: 15

cryptocurrency bitcoin is the primary means of payment for illegal goods and services
operating on "Dark Net Marketplaces (DNM)" or other "dark web" sites operating on
the Tor network.? By maintaining multiple digital currency wallets, those who use
bitcoin and other cryptocurrencies for illicit purposes can attempt to thwart law
enforcement's efforts to track purchases within the Dark Net Marketplace.

9. Cryptocurrency wallets can also be backed up into, for example, paper
printouts, USB drives, or CDs, and accessed through a "seed phrase" (random words
strung together in a phrase, also known as a "recovery phrase") or a complex password.
Additional security safeguards for cryptocurrency wallets can include two-factor
authorization (such as a password and a phrase). I also know that individuals
possessing cryptocurrencies often have safeguards in place to ensure that their
cryptocurrencies become further secured in the event that the cryptocurrencies become
potentially vulnerable to seizure and/or unauthorized transfer.

10. "Digital Currency Exchangers" (DCE) are individuals or companies that
exchange digital currencies for other currencies (both other digital currencies or fiat
currencies, like the U.S. dollar.) According to the Financial Crimes Enforcement
Network (FinCEN) Guidance issued on March 18, 2013, individuals who act as
exchangers of digital currencies, such as bitcoin for Fiat currencies such as the U.S.
dollar, are considered money transmitters. They are required to register with FinCEN

and have proper state licenses (if required by the state) in accordance with 31 C.F.R.

 

2 Tor is a free open source software enabling anonymous communication on the internet.

10

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 13 of 140 PagelD #: 16

§ 1022.380. Registered money transmitters are required by law to follow Bank Secrecy
Act anti- money laundering regulations, "Know Your Customer" ("KYC") protocols and
other verification procedures similar to those employed by traditional financial
institutions. For example, registered exchangers often require users who want to open
or maintain accounts on their exchange to provide their name, address, phone number
and the full bank account and routing numbers that the user links to his/her exchange
account. Registered exchanges can charge exchange fees as low as 1-2% for converting
bitcoin to U.S. currency. As a result, there is significant market demand for anonymous
bitcoin-to-dollar exchanges, from illicit exchangers who have no AML or KYC
procedures (and often advertise, to the contrary, their "stealth" and "complete customer
anonymity"). These exchangers often advertise their services on dark web marketplaces,
and "sell" customers U.S. currency (i.e., cash shipped in the mail) in exchange for
cryptocurrency, with none of the anti-money laundering protections that exist in the
traditional banking system. These illicit exchangers are often able to charge a higher
exchange fee, often as high as 9-10%, because customers are willing to pay for greater
financial secrecy and no anti-money laundering compliance.

11. Some companies offer a cryptocurrency wallet service that allows users
to download a digital wallet application onto their smart phone. A user typically
accesses the wallet application by inputting a user-generated PIN code or password.
Users can store, receive and transfer cryptocurrencies via the application. Many of these
companies do not store or otherwise have access to their users' funds or the private keys
that are necessary to access users' wallet applications. Rather, the private keys are

1]

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 14 of 140 PagelD #: 17

stored on the device on which the application is installed (or any backup created by the
user). As a result, these companies cannot assist in seizing or otherwise restraining
cryptocurrencies stored in these "non-custodial wallets," although they provide the
wallet technology to their users. However, some of these companies do not provide the
wallet's private key or seed phrase to their clients and thus are an exception and do
have complete access to their users' funds. Nevertheless, law enforcement could seize
cryptocurrency from the user's wallet directly, such as by accessing the user's smart
phone or other digital device housing the wallet, accessing the wallet and transferring
the cryptocurrency therein to a law enforcement-controlled wallet. Alternatively, where
law enforcement has obtained the "seed phrase" for a wallet (see above), it may be able
to use the seed phrase to recover or reconstitute the wallet on a different digital device
and subsequently transfer cryptocurrencies held within the new wallet to a law
enforcement-controlled wallet.

12. It should be noted that because ESSER’s crimes involved the use of
virtual currency, the items to be seized could be stored almost anywhere within a
premise or a person, in both physical and electronic formats. For example, Attachment
B seeks cryptocurrency public keys or addresses, cryptocurrency private keys,
cryptocurrency root keys, and passwords. These pieces of data comprise long and
complex character strings, and in the training and experience of HSI agents, many
virtual currency users write down or otherwise record and store such items because
they are too long to commit to memory. As such, these keys, passwords, and addresses
may be documented in writing and secreted anywhere within a premise. For all of the

12

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 15 of 140 PagelD #: 18

foregoing reasons, your affiant respectfully submits that probable cause exists to believe
that such records, data, and documents will be found within the subject premises or on

ESSER’s person, including in computers or on other devices that store electronic data.

IL. PURPOSE

Arrest Warrants and Criminal Contplaints

13. This affidavit is being submitted in support of Arrest Warrants for:
e David Esser, who was born in the year 1973 and whose last known address is 9
Fisher Street, Apartment 3, North Attleboro, MA. (ESSER);
e Mason Nieves, who was born in the year 1992 and whose last known address is 164
Parade Street, Apt. 1, Providence, RI. (NIEVES),
e James McLaughlin, who was born in the year 1986 and whose last known address is
41 Eddy Street, North Attleboro, MA. (MCLAUGHLIN); and
e Alison Esser, a/k/a Alison Shephard who was born in the year 1979 and whose last
known address is 41 Eddy Street, North Attleboro, MA. (ALISON).°
14. The Applications for Arrest Warrants are based on Criminal Complaints
charging them with: possession with intent to distribute Schedule II] and IV Controlled
Substances; conspiracy to distribute, possess with intent to distribute and conspiracy to
import Schedule III and IV Controlled Substances; manufacturing and distributing

Schedule III and IV Controlled Substances; importation of Controlled Substances into

 

3] will refer to Alison Shepard as ALISON, to distinguish her from David Esser because they share a
common surname. ALISON is ESSER’s former spouse.

13

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 16 of 140 PagelD #: 19

the United States; trafficking in counterfeit goods and services; smuggling goods into
the United States; as well as wire fraud and money laundering, all in violation of 21
U.S.C. § 841(a)(1), § 846 and § 952; 18 U.S.C. §§ 2320, 545, 371, 1343, 1956 and 1957.

(Target Offenses).

Search Warrants

_15. This affidavit is also being submitted in support of an application for
Search Warrants under Rule 41 of the Federal Rules of Criminal Procedure for the
Subject Premises described more fully in this affidavit and in Attachment A:

e ESSER’s residence located at 9 Fisher Street, Apartment 3, North Attleboro, MA
027604 (Subject Premises #1);

e ESSER’s stash house located at 145 North Washington Street, Apartment 7, North
Attleboro, MA 02760 (Subject Premises #2);

e ESSER’s Post Office Box 620, located at the Mansfield Post Office, 12 Giles Place,
Mansfield, MA 02048-0620 (Subject Premises #3); and

e ESSER’s second residence located at 74 Oakhurst Street, Unit A, North Attleboro,
MA 02760 (Subject Premises #4).

The Applications request authority to search for evidence of the Target Offenses as

more fully described in in this affidavit and in Attachment B. The Applications also

 

+ According to North Attleboro Electric Department, ESSER has paid utilities at 9 Fisher Street, #3 since
January of 2013.

14

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 17 of 140 PagelD #: 20

request authority to seize all funds, including cryptocurrencies, in the possession or

control of ESSER and in the subject premises.
Seizures of Bank Accounts

16. Also, I make this affidavit in support of applications for seizure warrants
for the following Target Accounts more fully described in this affidavit and in
Attachment C:

a. All funds on deposit in Bank of America checking account number xxxx xxxx
0100, held in the name of David M. Esser (Target Account #1);

b. All funds on deposit in Bank of America checking account number xxxx xxxx
9446, held in the name of Esser Properties, LLC (Target Account #2);

c. All funds on deposit in Bank of America checking account number xxxx xxxx
3040, held in the name of Mason Angel Nieves (Target Account #3);

d. All funds on deposit in Bank of America checking account number xxxx xxxx
6833, held in the name of Regiane De Moraes Delesposti (Target Account #4);

e. All funds on deposit in Bank of America checking account number xxxx xxxx
2144, held in the name of Ana P. Menezes (Target Account #5);

f. All funds on deposit in Bank of America savings account number xxxx xxxx
9775, held in the name of Ana P. Menezes (Target Account #6);

g. All funds on deposit —including cryptocurrencies — owned or controlled by
ESSER and stored in or accessible via any phone or other digital media
device owned or controlled by ESSER, currently located in the District of

Massachusetts.

Seizures of Motor Vehicles

17. Finally, I make this affidavit in support of applications for seizure

15

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 18 of 140 PagelD #: 21

warrants for the following Target Vehicles more fully described in this affidavit and in
Attachment D:

a. A blue 2017 Chevrolet Corvette, registered to David M. Esser, Date of Birth:
xx/xx/1973, 74 Oakhurst Street, Unit A, North Attleborough, MA 02760,
bearing MA registration 1DAA34 and Vehicle Identification Number (VIN)
1G1YH2D78H5110011; |

b. A white 2019 Toyota Camry, registered to David M Esser, Date of Birth:
xx/xx/1973, 74 Oakhurst Street, Unit A, North Attleborough, MA 02760,
bearing MA registration 6GW891 and VIN 4T1BZ1HK2KU024687;

c. A black 2016 BMW X6 SUV, registered to Regiane Vieira, Date of Birth
xx/xx/1987, 9 Fisher Street, Apt 3, North Attleborough, MA 02760, bearing
MA registration 9EX366 and VIN 5UXKU2C55G0N83531;

d. A black 2016 Nissan Rogue registered to Alison R. Esser, Date of Birth:
xx/xx/1979. 4 Towne Street, North Attleborough, MA 02760, bearing MA
registration 47A170 and VIN 5NIAT2MVXGC744674;

e. A gray 2015 Toyota Camry registered to Regiane Celi Delesposti®, Date of
Birth: xx/xx/1987, 9 Fisher Street, Apt 3, North Attleborough, MA 02760,
bearing MA registration 1BJE17 and VIN 4T4BF1FKXFR508033.

18. As set forth in more detail below, I have probable cause to believe that
proceeds from violations of 21 U.S.C. § 841 (Distribution of Controlled Substances), 21
U.S.C. § 846 (Conspiracy to Distribute Controlled Substances), 21 U.S.C. § 952
(Importation of Controlled Substances), 18 U.S.C. § 2320 (Trafficking Counterfeit
Goods) and 18 U.S.C. § 545 (Smuggling Goods Into U.S.), all of which are specified

unlawful activities pursuant to 18 U.S.C. § 1956(c)(7) were deposited into Target

 

5This affidavit references ESSER’s spouse as “ Vieira-Esser.” However, I have observed several different
spellings of Vieira-Esser’s name, including two different variations with the Massachusetts Registry of
Motor Vehicles; Regiane Celi DELESPOSTI and Regiane VIEIRA.

16

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 19 of 140 PagelD #: 22

Account #1, and then transferred to the Target Accounts #2, #3, #4, #5 and #6.
Furthermore, I have probable cause to believe that funds from Target Account #1 were
used directly or transferred to Target Account #2 for the purpose of purchasing the
Target Vehicles as well as for buying and maintaining real estate. In addition, there is
probable cause to believe that the funds from Target Account #1 were also used to pay
ESSER’s foreign steroid suppliers (through international wire transfers) and to pay
NIEVES (through transfers from Target Account #1 to Target Account #3) for NIEVES’
role in the drug trafficking operation. I further have probable cause to believe that the
Target Funds constitute property, real or personal, involved in a transaction or
attempted transaction in violation of 18 U.S.C. §§ 1956 and 1957 (money laundering of
proceeds of specified unlawful activity.® Finally, I have probable cause to believe that
the Target Vehicles described as a blue Chevrolet Corvette, a white Toyota Camry, a
black BMW, a black Nisan Rogue and a gray Toyota Camry were directly used to
facilitate the distribution of controlled substances or were purchased using the proceeds
of controlled substances.”

19. Accordingly, I submit that there is probable cause to seize the funds held
in the Target Accounts described in Attachment C and the motor vehicles described in

Attachment D as they constitute property derived from proceeds obtained, directly or

 

6 To the extent that any of the listed offenses were completed within one year before the seizure sought by
this application, it is not be a defense to forfeiture that the funds currently on deposit are not the same
funds that were involved in those completed offenses. Pursuant to 18 US.C. § 984, the funds currently on
deposit are forfeitable to the United States as fungible property in lieu of the funds that were so involved.

7 Due to the age and condition of the 2004 tan Toyota Corolla referenced later in this affidavit and driven
by MCLAUGHLN, this affidavit will not include it as one of the Target Vehicles being sought for seizure.

17

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 20 of 140 PagelD #: 23

indirectly, from violations of 21 U.S.C. §§ 841 , 846, and 952 (Controlled Substance
Offenses), 18 U.S.C. § 2320 (Trafficking in Counterfeit Goods and Services), 18 U.S.C

§ 545 (Smuggling Goods Into the United States), and/or property used, or intended to
be used, in any manner or part, to commit, or to facilitate the commission of violations
of 18 U.S.C. §§ 841, 846, 952 (Controlled Substance Offenses), 18 U.S.C. § 2320
(Trafficking in Counterfeit Goods and Services), and/or property involved in violations
of 18 U.S.C. §§ 1956-1957 (Money Laundering), and therefore are subject to forfeiture
pursuant to 21 U.S.C. § 853(a) (criminal forfeiture of proceeds and facilitating property
for controlled substance offenses), 21 U.S.C. § 881(a) (civil forfeiture of proceeds and
facilitating property for controlled substance offenses), and 18 U.S.C. § 982(a)(1)-(2)
(criminal forfeiture of proceeds for smuggling goods, wire fraud, and money
laundering offenses), 18 U.S.C. § 981(a)(1)(C)-(D) (civil forfeiture of proceeds in
importation of controlled substance, smuggling goods, money laundering and wire
fraud offenses), 18 U.S.C. § 2323 (criminal and civil forfeiture of proceeds facilitating
property for trafficking counterfeit goods) and 18 U.S.C. §§ 982(a)(1) and 981(a)(1)(A)
(criminal and civil forfeiture of property involved in money laundering offenses).

20. For the reasons set forth below, I respectfully submit that there is probable
cause to believe that (1) in the event of the conviction of ESSER, NIEVES,
MCLAUGHLIN and ALISON, each of the Target Vehicles and Target Funds will be
subject to forfeiture, and (2) a restraining order under 21 U.S.C. § 853(e) may not be
sufficient to assure the availability of the Target Vehicles and Target Funds for
forfeiture, and therefore, pursuant to 18 U.S.C. § 982(b)(1) and 21 U.S.C. § 853(f), a

18

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 21 of 140 PagelD #: 24

warrant authorizing the seizure of the Subject Assets should be issued.

21. The contents of the Target Accounts shall consist of all principal, deposits,
interest, dividends, and other amounts credited to the account on and after execution of
the warrant up to final liquidation of the account. HSI is seeking authorization, without
further order of the Court, to effect the seizure of the contents of the account by, in its
discretion, directing the financial institution at which the account is established to do
any of the following:

a) To freeze the contents of the account in place and to refuse the withdrawal
of any amount from the account by anyone other than HSI Special Agents,
and while any contents of the account are frozen in place to accrue any
deposits, interest, dividends, and any other amount credited to the
account for a period of up to sixty days from the date of seizure and until
HSI Special Agents direct that the contents of the account be finally
liquidated and no contents remain;

b) To liquidate some or all of the contents of the account at one or more times
at the direction of HSI Special Agents and upon any such liquidation of
any contents to turn over the liquidated amount to HSI or their designee.
Any such direction of HSI shall be deemed to be the direction of the Court

under this warrant.

Ill. SUMMARY

The Target Offenders

19

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 22 of 140 PagelD #: 25

22. Based on the information uncovered during the course of this
investigation, I have identified ESSER, NIEVES, MCLAUGHLIN and ALISON as
being responsible for the distribution of Schedule III and IV Controlled Substances,
primarily steroids, as well as other prescription-only pharmaceuticals.’ I have
determined that ESSER is the leader of this network of individuals and is responsible
for the sale of thousands of units of steroids from at least February of 2015 up to the
present date. Furthermore, my investigation established that NIEVES, MCLAUGHLIN
and ALISON assisted ESSER in this scheme to import steroids from international
suppliers primarily based in Hong Kong, repackaged the drugs, and using the United
States Postal Service (USPS), distributed them to customers throughout the United
States.?

Esser

23. | ESSER has several prior arrests and convictions:

 

 

 

 

 

 

 

 

Date Offense Venue Sentence
04/23/91 Retail Theft PA Guilty
Plea/ Fines / Costs
12/17/92 State Narcotics PA Serve 6 Months
Violations (1 County Probation
Misdemeanor/1
Felony)
07/25/97 Possession/ Distribution | Wrentham Suspended Sentence
of Class D Substance District Court of 6 months

 

 

 

8 Anabolic steroids, including testosterone, can be obtained via a prescription and have a variety of
medical uses. Some individuals, including athletes and bodybuilders, use steroids for cosmetic purposes,
such as to enhance muscle development, as well as to performance and recover from injury. There are a
variety of laws in the United States that control the use, manufacture, and possession of anabolic steroids.

9 ESSER also previously conspired with Joseph Alvin Patterson to import, manufacture and distribute
steroids.

20

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 23 of 140 PagelD #: 26

 

| (Marijuana) | |

 

24. ESSER is believed to have been engaged in the sale of steroids over a long
period:

e I am aware, from speaking with a Special Agent (SA) from the Drug
Enforcement Administration (DEA), that ESSER was listed as the intended
“recipient of a seized mail parcel containing approximately 200
methandienone” tablets sent from the United Kingdom in 1994. This seized
mail parcel was destined for 16 Colonial Way, Plainville, MA, a known
previous address for ESSER.

e Furthermore, Agents at the Food and Drug Administration (FDA) have
conducted investigations of ESSER in the past. FDA SA Jason Remeka
informed me that he and two other law enforcement officers interviewed
ESSER on February 3, 2015, after they found a USPS parcel containing
testosterone (a controlled substance) in the stream of mail addressed to him at
Subject Premises #1. ESSER admitted he ordered the steroids for $200 from a
seller he knew through a bodybuilding forum. Agent Remeka did not arrest
ESSER for that offense and he is believed to have continued his steroid
trafficking business following this and other encounters with law enforcement.

e InJuly of 2016, the United States Postal Inspection Service (USPIS) discovered
a mail parcel at the Providence Processing and Distribution Center addressed
to ESSER at Subject Premises #1. This mail parcel originated in Hong Kong.
Based on the facts and circumstances of this discovery and probable cause
developed by law enforcement, USPIS obtained a federal search warrant for
this mail parcel in the District of Rhode Island. A search of the parcel revealed
approximately one half of a kilogram of a white powder that tested positive for

Testosterone Enanthate, a steroid. On August 2, 2016, USPIS attempted a

 

10 The National Institutes of Health categorizes methandienone as an androgen and anabolic steroid,

21

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 24 of 140 PagelD #: 27

controlled delivery of this mail parcel to Subject Premises #1. The undercover
USPIS Inspector who attempted the delivery stated in his report that ESSER
answered the door, looked at the mail parcel and refused to take custody of the
parcel. No further investigative action was taken following this attempted
controlled delivery.

25. | ESSER owns a business called Esser Properties, LLC, operated at Subject

Premises #1 and in York, Pennsylvania. This limited liability company was registered in
the State of Pennsylvania on August 17, 2017. Esser Properties, LLC lists an address of
17 East Market Street in York, PA. However, a review of the CLEAR database for this
property shows no listing for David ESSER, no business phone number, e-mail or other
signs indicating the business is located there. !! Furthermore, despite conducting
numerous website searches, I was unable to locate a website for Esser Properties, LLC.
According to bank records obtained from Bank of America (BoA), ESSER lists Subject
Premises #1 as the business address for Esser Properties, LLC. However, labor records
for the Commonwealths of Massachusetts and Pennsylvania do not show that ESSER
has any quarterly earnings reported for Esser Properties, LLC or for any other business
in either state.!2 This investigation has established that ESSER’s primary source of
income is the large-scale distribution of steroids.

Nieves

26. | NIEVES also has several prior arrests and convictions.

 

11 CLEAR is a web-based investigative platform that searches proprietary sources and public records to
obtain information on individuals and businesses.

12 These results are based on Department of Labor records for MA and Dun and Bradstreet records from
PA.

22

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20

Page 25 of 140 PagelD #: 28

 

 

 

 

 

 

 

 

 

 

 

 

 

Date Offense Venue Sentence

12/09/14 - Driving after RI - 61-2014- 60 Days to Serve, 10 M

Suspended License 01186 Suspended, 10 M
Probation

01/06/15 Driving after RI - 61-2014- Suspended Sentence of
Suspended License 13619 6 months

03/26/15 Possession of RI - P2-2014- 18 M Suspended & 18
Controlled Substance | 1769A Months Probation
(Felony)

06/24/15 Man/Pos/ Deliver RI - 32-2015- Information/Indictment
Cocaine 1 oz-1kg 04667 Waived
(Felony)

09/16/15 Driving after RI - 61-2015- 1 Year Probation
Suspended License 09621 Suspended Sentence

06/29/16 Driving after RI - 41-2016- 90 D Home
Suspended License 01266 Confinement

10/26/17 Possession of Sch I-V_ | RI- P2-2017- 2 Years Probation
Controlled Substance | 3074A Suspended Sentence
(Felony)

27. Based on this investigation, I believe that NIEVES works for ESSER

distributing steroids. Based on surveillance conducted during this investigation,

NIEVES regularly traveled from his home in Rhode Island to Subject Premises #2

(ESSER’s Stash House) where I believe he assisted ESSER in the packaging of steroids

for domestic distribution to addresses throughout the United States. According to

Officer Ryan Mooney from North Attleboro Police Department, NIEVES’ vehicle was

observed multiple times per week parked across from Target Premises #1 and #2 in

September and early October of 2019.15 NIEVES bank records show that he began

 

13 At some point in late 2019, ESSER and NIEVES appear to have had a dispute. On January 4, 2020, I
was notified by Detective Lattanzio that ESSER had been involved in an altercation at Subject Premises
#1 earlier that same morning. I received a copy of the North Attleboro Police report documenting this
incident. According to the North Attleboro Police report, on January 4, 2020, officers responded to a
reported stabbing at the Subject Premises #1 at approximately 2:25 AM. Upon arrival at the Subject
Premises, North Attleboro Police Officers discovered an open door at the rear of the residence. Officers

23

 

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 26 of 140 PagelD #: 29

receiving cash and electronic deposits from various sources and transferring the money
to Target Account #1 in February of 2019. I believe that NEIVES received these
payments for steroids on behalf of ESSER and then transferred the money to Target
Account #1 as a way of obscuring the source of the funds and thereby laundering the
money. NIEVES’ bank records also show that ESSER began depositing funds into
NIEVES’ bank account at about the same time and I believe that these payments were
for NIEVES’ assistance in ESSER’s steroid distribution scheme.
McLaughlin and Alison

28. Neither MCLAUGHLIN nor ALISON have any criminal convictions.
MCLAUGHLIN and ALISON both appear to work for ESSER mailing steroids from
post offices in Rhode Island and Massachusetts. MCLAUGHLIN and ALISON made
the deliveries using two motor vehicles registered to ALISON (a 2004 tan Toyota
Corolla and the 2016 black Nissan Rogue). Post office security videos captured both
MCLAUGHLIN and ALISON hauling large trash bags of packages believed to contain

steroids for shipment into USPS post offices. The postage was paid for on ESSER’s

 

observed what appeared to be unspent bullets on the ground by the rear entrance. Upon entering the
rear door, officers observed ESSER standing just outside of the door for Apartment #3 covered in blood
on his head, neck and chest area. Officers entered the apartment door, which was open at the time and
encountered Regiane Celi De Moraes Delesposti Vieira. According to North Attleboro Police, ESSER was
initially uncooperative and refused any medical attention. Furthermore, ESSER asked the police to leave
his apartment. ESSER eventually informed the police that he was at a bar in Providence and was
attacked upon his return to his residence by a masked individual who struck ESSER in the head with a
firearm. ESSER stated that he fought against the attacker who fled on foot. ESSER stated that he
believed that the attacker was the brother of Mason NIEVES. ESSER informed the police that he used to
“hang out” with NIEVES and that the two had a “falling out.” ESSER provided no further information
and did not report anything stolen from the Subject Premises #1. Based on this report and the fact that
NIEVES’ vehicle was not seen at the Subject Premises during this time frame, I believe that NIEVES may
have recently discontinued his work for ESSER following this dispute.

24

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 27 of 140 PagelD #: 30

“Click-N-Ship” account billed to his credit card.14 The mailings occurred on a weekly
basis and ESSER made weekly deposits into ALISON’s bank account. I believe that the
payments from ESSER represent remuneration for the services they provide to him in

his steroid distribution business.

IV. PROBABLE CAUSE
The North Carolina Investigation

29. In April of 2018, HSI Special Agents assigned to the Winston-Salem, North
Carolina office began an investigation of ESSER. On April 23, 2018, HSI Winston-Salem
Special Agents and Task Force Officers (TFO), in coordination with the Alamance
County Narcotics Enforcement Team (ANET), made a controlled delivery of a DHL
mail package containing a controlled substance (that initially field-tested positive for
fentanyl) to Joseph Alvin Patterson, 1079 Ivey Road, Apartment H, Graham, North
Carolina 27253. The positive fentanyl field test was a false positive. The full laboratory
analysis determined that the substance was raw steroids.

30. This controlled delivery led to the discovery of a steroid and pill

manufacturing lab and the seizure of numerous different types of steroids and other

 

14 Click-N-Ship is a service offered by the USPS that allows customers to create their own pre-paid
Priority Mail shipping labels with the postage electronically billed back to the customer. Drug dealers use
Priority Mail because of the predictability of delivery and the ability to track parcels.

15 This mail parcel was one of four DHL parcels from Hong Kong addressed to Vickie Hollars, Anna
Hollars and Tracey Rogers at the Wrap, Pack and Ship Store, a commercial packing and shipping
company located at 1024 Mebane Oaks Road, Mebane, NC. A controlled delivery resulted in the
apprehension of Anna Hollars Allen at the Wrap, Pack and Ship Store. Hollars Allen cooperated with law
enforcement and assisted with the delivery to Patterson at 1079 Ivey Road.

25

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 28 of 140 PagelD #: 31

controlled substances used in the production of counterfeit pharmaceuticals. Patterson
was arrested and charged under North Carolina Law with multiple felony violations of
the North Carolina Controlled Substance Act.16

31, On June 7, 2018, HSI Winston-Salem Special Agents and TFOs
interviewed Patterson in the presence of his attorneys. Patterson admitted to being the
"middle man" between a steroid distributor based in Massachusetts and the testosterone
producers and shippers based in Hong Kong. Patterson stated that he received orders
via email from his "business partner" (whose full identity he did not know) in
Massachusetts. Patterson stated that his business partner placed the orders directly with
the company overseas and made the payments. Once the testosterone was ordered from
Hong Kong, the product was shipped to various post office boxes Patterson maintained
in North Carolina. Patterson “cooked” the testosterone to produce a liquid-based
steroid that he then shipped to various post office boxes associated with his business
partner in Rhode Island and Massachusetts.

32. During the interview, Patterson admitted that he was still in contact with
his business partner and that person was sending him 5 kilograms of raw testosterone
to be converted into 1,800 vials of liquid steroids. Patterson agreed to assist HSI
Winston-Salem with the receipt of the testosterone and an attempted controlled
delivery in order to identify his business partner.

33. OnJune 18, 2018, Patterson received a shipment of approximately 2.5

 

16 On January 13, 2020, as a result of this controlled delivery, Patterson was convicted on state narcotics
trafficking charges in North Carolina Superior Court (Case #18CRS052107).

26

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 29 of 140 PagelD #: 32

kilograms of raw testosterone (enough to produce approximately 900 vials of liquid
steroid). The drugs were seized upon receipt. On June 20, 2018, Patterson also received
several packages containing materials needed to convert raw testosterone into liquid
steroid and $1000 to cover processing costs from his business partner. Patterson stated
that his business partner regularly sent him money to assist with the costs of producing
the liquid steroids and shipping them to MA and RI. Patterson stated that his business
partner did not receive shipments from Hong Kong himself and did not ship steroids to
Patterson. HSI Winston-Salem also seized these non-drug items of evidence.

34. The invoice associated with the shipments revealed that the material was
shipped by David ESSER, 9 Fisher Street, Apt. 3, North Attleboro, Massachusetts 02760
(Subject Premises #1), Email: essertwo@yahoo.com, Telephone: (508) 838-7568.

35, On June 21, 2018, Patterson communicated with ESSER under the
supervision of investigators and falsely informed him that the product (liquid steroid)
was finished and ready to be shipped. That evening, ESSER provided Patterson with
two shipping addresses. ESSER also informed Patterson that an additional 2.5
kilograms of testosterone would be arriving on or about June 26, 2018.

36. On June 22, 2018, HSI Winston-Salem, in coordination with Postal
Inspectors in Greensboro, North Carolina, generated tracking numbers for the shipment
of two boxes containing approximately 900 vials of an inert liquid (450 per box), as well
as a small representative sample of steroids to be shipped to the addresses provided by
ESSER:

e 1800 Mineral Spring Avenue, #195, North Providence, Rhode Island; and

27

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 30 of 140 PagelD #: 33

e 279 East Central Street, #255, Franklin, Massachusetts.!”

37. HSI Winston-Salem Special Agents contacted the HSI Providence Office to
assist with the controlled delivery of the mail parcels in furtherance of the investigation.

38. On Monday, June 25, 2018, HSI Providence Special Agents assisted an HSI
Winston-Salem Special Agent, an HSI Houston Special Agent, TFOs and U.S. Postal
Inspection Service (USPIS) Inspectors with a controlled delivery of one of the mail
parcels containing anabolic steroids. The package was addressed to the P.O. Box located
at 1800 Mineral Spring Avenue in North Providence, RI. ESSER attempted to receive
the package and was taken into custody.

39. | ESSER consented to a search of his “business address.”18 His business
address was then located at 130 N Washington Street, Apt 106, North Attleboro,
Massachusetts. From apartment #106 at 130 N Washington Street, Agents seized over 30
kilograms of steroids (more than 78,000 units). The steroids were in the form of liquids
and pills. Law enforcement also recovered 10.51¢ of amphetamine (Schedule II) in the
form of 37 blue oval pills. Below are several photographs of the steroid processing

operation ESSER conducted from this previous stash house location:

 

1 The addresses are storefront commercial shipping companies where the public can rent mailboxes and
access domestic and international shipping services. The storefront located at 1800 Mineral Spring
Avenue, “Mail Boxes Plus North Providence,” offers mail boxes, shipping services, copies, faxes and
notary public services. The storefront located at 279 East Central Street, Franklin, MA, “ postalcenter,”
offers mailboxes, shipping printing and other business services.

18 Although ESSER referred to this location as a business address, it had little or nothing to do with Esser
Properties, LLC, It was simply a drug stash house. Subject Premises #2, which is believed to be his new
stash house, is located nearby. According to HSI Winston Salem TFO, ESSER consented to the search of
his business address but did not want law enforcement to search his home address at the Subject
Premises #1. ESSER stated that he did not want his neighbors to find out about police activity at his
home.

28

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 31 of 140 PagelD #: 34

 

40. According to the HSI Special Agent and TFO involved in the interview of

ESSER at the time of this controlled delivery and consent search, ESSER admitted to
working with Patterson in North Carolina and offered to cooperate with law
enforcement against Patterson in an effort to reduce his criminal liability. ESSER
disclosed the P.O. boxes that he uses and discussed payments to Patterson for preparing
the vials of steroids. ESSER also provided law enforcement with the names of several |
online steroid forums and websites where steroids are discussed and sold.

41. HSI Winston-Salem retained the controlled substances as evidence for

potential prosecution of ESSER in the Middle District of North Carolina where the

29

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 32 of 140 PagelD #: 35

investigation remained open. The United States Attorney’s Office in that District has not
charged that crime and the investigation of ESSER has continued.
The Mansfield Massachusetts Investigation

42. In the spring of 2019, the Mansfield Massachusetts Police Department
(MPD) received a tip that ESSER was in the business of selling drugs. MPD Detectives
developed new information that ESSER was still engaged in the sale of illegal drugs
and the laundering of drug proceeds in Massachusetts, Rhode Island and beyond. MPD
sought assistance from federal law enforcement and joined in this investigation.

43. As part of the preliminary MPD investigation, that law enforcement
agency determined that ESSER had opened P.O. Box 620 (Subject Premises #3) in the
Town of Mansfield on April 12, 2017 -- even before the North Carolina search and
seizures. Based on the earlier North Carolina investigation, I know that while
identifying the P.O. Boxes used in this scheme (during his post-arrest interview with
HSI Winston-Salem/ Houston Agents) that ESSER omitted any mention of that
particular P.O. Box. Moreover, postal records established that ESSER received and
continued to receive packages at that Mansfield Post Office after the steroid seizures
from his “business address” in June of 2018. Records indicate that in the past year alone,
from January 14, 2019 through January 11, 2020, ESSER received over 930 mail parcels
at P.O. Box 620 (Subject Premises #3). After being contacted by MPD, USPIS Boston and
HSI Boston renewed this investigation in March of 2019.

Trash Pulls at the Subject Prentises

44, Aninvestigative technique used on several occasions in this investigation

30

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 33 of 140 PagelD #: 36

is known as a “trash pull.” Ina trash pull, law enforcement officers (sometimes
disguised) collect rubbish in public after it has been discarded. I have worked with
MPD officers to sort through trash that they collected from both Subject Premises 1 and
2. The trash discarded by ESSER and his co-conspirators clearly indicated that both
locations are being used to store, process, package and mail large amounts of steroids
and to collect the proceeds from that drug trafficking activity.

Trash Pulls at Subject Premises #1

45. On April 24,2019, MPD Detective Tony Lattanzio removed several trash
bags that were discarded at Subject Premises #1. Detective Lattanzio opened the bags
and examined their contents at his department. Detective Lattanzio reported that he
had found several items of evidentiary value.

46, On May 8, 2019, I too observed these items of evidence at the MPD. One
discarded USPS letter addressed to P.O. Box 620 in Mansfield, MA, listed ESSER’s
initials “D.E.”19 Another scrap of paper in particular appeared to be a ledger containing
names of steroid products with associated pricing. For example, the ledger listed “180
Primo E” with the price of $180.00 next to it. 1am aware from viewing numerous online
body-building websites that Primo E is a reference to Metenolone Enanthate, an

anabolic steroid that was sold under the brand name of Primobolan.”° This ledger also

 

19 Inspector Hebert has observed numerous mail parcels delivered to P.O. Box 620 in Mansfield that he
believed to contain cash. Inspector Hebert has told me that he believes this because they were small soft-
sided parcels and when he picked them up, he could feel the contents which had the size and shape of
bundles of currency.

201 am also aware that ESSER advertises several different types of “Primo” and “Tren-A” for sale online,
discussed infra.

31

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 34 of 140 PagelD #: 37

listed “200 Tren A” for $200. I am aware from viewing body building websites that Tren
A is a reference to Trenbolone Acetate, an anabolic steroid. Below is a photo of this

ledger found in ESSER’s discarded trash:

 

47. On August 8, 2019, Detective Lattanzio and another Mansfield Detective
conducted another trash pull from the Subject Premises #1 and collected one white
trash bag discarded from ESSER’s residence.

48. On August 15, 2019, I went to MPD to view the contents. In this trash pull,
I observed numerous items linking ESSER to Subject Premises #1. The contents of the
trash bag demonstrated that it was discarded from Subject Premises #1. A number of
documents were addressed to ESSER at Subject Premises #1. Numerous notes and
labels for various types of steroids demonstrated that ESSER packaged and distributed
these controlled substances from Subject Premises #1. The large number of steroid
labels, money order receipts, ledgers and packaging material recovered from just this
single trash bag suggested a large-scale distribution scheme directed by ESSER from

Subject Premises #1.

32

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 35 of 140 PagelD #: 38

 

a. Two bills were from the North Attleboro Electric Department for August of 2019.
One bill was addressed to ESSER for service at Subject Premises #1 further
establishing his connection with that location. The other was addressed to his
coconspirator, MCLAUGHLIN, for service at Subject Premises #2 (a stash
house). Found together, the bills suggest that both locations were maintained by
ESSER even though Subject Premises #2 (a stash house) is rented in
MCLAUGHLIN’s name and that MCLAUGHLIN works for ESSER to facilitate

the drug conspiracy.

33

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 36 of 140 PagelD #: 39

 

b. One sheet depicted a printed steroid order and related prices from one of
ESSER’s customers residing in Montague, MI. This one order listed seven
different steroid products supplied by ESSER (e.g. “Winny,” a nickname for the
anabolic steroid, Winstrol and “ Anadrol,” another anabolic steroid). The price for
this one order totaled $795. However, the order was annotated “$650.00 after
discount.” The order also reflected ESSER’s initials (“d.e.”) and his address (“po

box 620 mansfield, ma”).

34

 

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 37 of 140 PagelD #: 40

 

c. Another note listed the bulk raw steroid ESSER needed to order for his business,
“raws needed.” The note reflected the need for “Tren Ace - 1 Kilo” and “Tren
Enth - 1 Kilo.” I believe that the two products listed are Trenbolone Acetate and
Trenbolone Enanthate, both illegal steroids. The fact that ESSER ordered
kilograms of these controlled substances at a time is another indication of the

magnitude of his drug operation.

 

d. [also found over one hundred printed labels bearing the names of two types of

steroids -- Testosterone Cypionate and Anavar 50mg. These labels had adhesive

35

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 38 of 140 PagelD #: 41

backing, allowing them to be affixed to packaging for individual orders.”! I
noticed that each of these labels contained the words “Made in U.S.A.” However,
I am aware from this investigation that ESSER imported the raw materials
needed to refine steroids from Hong Kong. I therefore believe that ESSER is
falsely labeling the steroids that he is selling to lead his customers to believe that
the drugs are produced in the United States as a false assurance of the quality of

the misbranded drug.

 

e. I also discovered two clear plastic bags in ESSER’s trash with USPS Priority Mail
labels affixed. Each of these bags was labeled $10,000. As part of this
investigation, I have become aware that ESSER sometimes accepts cash in
payment for the sale of steroids. The discovery of these two bags confirmed that

ESSER collected and maintained large amounts of cash proceeds that he earns

 

21 The labels for “ Anavar 50mg” were the same labels that ESSER sent to me during an undercover
purchase of Anavar from him in late June of 2019, as will be described in more detail further on in this
affidavit.

36

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 39 of 140 PagelD #: 42

from the sale of illegal drugs at Subject Premises #1.

 

49, OnJanuary 10, 2020, detectives from MPD assisted by detectives from the
North Attleboro Police conducted another trash pull from the Subject Premises #1 and
collected several trash bags discarded from ESSER’s residence.

50. On January 10, 2020, I went to MPD to view the contents. In this trash
pull, I observed numerous items linking ESSER to Subject Premises #1 and the Subject
Premises #3. The contents of the trash bag demonstrated that it was discarded from
Subject Premises #1. A number of documents were addressed to ESSER at Subject
Premises #1. I discovered multiple USPS mail parcels and envelopes addressed to
ESSER’s initials “D.E.” at P.O. Box 620 Mansfield, MA (Subject Premises #3). I also
noted that several of the individuals listed as the senders of the envelopes and boxes
also received mail parcels from ESSER, according to his Click-N-Ship account records.

One of the mail envelopes addressed to ESSER was from an individual named “Mike

37

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 40 of 140 PagelD #: 43

Kalustian” of Destin, Florida. I also discovered a corresponding letter-sized opaque
envelope in ESSER’s trash bearing the name Kalustian. I then conducted a search of the
social media platform, Facebook for the name Mike Kalustian and discovered that there
is an individual by this name in Destin, Florida who lists his profession as a
Chiropractor and posts several photos of himself competing in body building
competitions. I know that some body builders use steroids to enhance their competition
performance. I also know from working this investigation that some of ESSER’s steroid
customers pay cash for steroids. Based on these findings, I believe that the envelope
from Kalustian and the others addressed to ESSER were likely cash payments sent to
ESSER for steroids. The large number of envelopes addressed to ESSER at the Subject
Premises #3 recovered from his trash at the Subject Premises #1, suggests that ESSER
uses Subject Premises #3 to receive proceeds that he then transports to and likely stores
at Subject Premises #1 in furtherance of his distribution scheme.
Trash Pulls at Subject Premises #2

51. ESSER also uses an apartment located at 145 N. Washington Street,
Apartment #7, North Attleboro, MA (Subject Premises #2) to store and process steroids
and other drugs. Such locations are called “stash houses” in the drug trafficking
business. Experienced drug dealers use stash houses that are physically separate from
their homes, sometimes owned or rented in the names of other people or provide
utilities in the names of other people to distance themselves and their primary
residences from where they store larger quantities of controlled substances over time.

This stash house (Subject Premises #2) is rented in coconspirator MCLAUGHLIN’s

38

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 41 of 140 PagelD #: 44

name.” Drug traffickers use stash houses in this manner to try to defeat law
enforcement investigations. I believe that after the drug seizures at 130 Washington
Street by HSI Providence and HSI North Carolina personnel in 2018, ESSER simply
moved that operation to nearby 145 N. Washington Street.

52. In my investigation, I associated ESSER with this apartment in many -
ways and I believe that it is used as a stash house. For example, in addition to the
evidence recovered in trash pulls, 1 watched ESSER and his coconspirator NIEVES
enter this apartment building on May 15, 2019. NIEVES carried a large box into the
building. NIEVES’ motor vehicle was observed regularly parked in front of the
entrance to this building as recently as October of 2019. On October 18, 2019, I observed
ESSER exit the front door of his residence (Subject Premises #1) and walk to the
entrance of 145 N Washington Street (Subject Premises #2), On February 4, 2020, I
observed ESSER depart this address and enter his Toyota Camry parked in front of the
building on N Washington Street. The apartment is rented and the utilities are paid in
MCLAUGHLIN’s name. Although the electric bill is issued in MCLAUGHLIN’s name,
ESSER is paying the bill because it was found it at Subject Premises #1 as further
confirmed by the payment records of the North Attleboro Electric Company. I also

know that MCLAUGHLIN resides at 41 Eddy Street in North Attleboro and that

 

22 According to North Attleboro Electric Department, MCLAUGHLIN filed an application for service at
145 N Washington Street, #7 in February of 2019. However, North Attleboro Electric Department records
reveal that payments for service at 145 N Washington Street, #7 are made electronically by David M
ESSER of 9 Fisher Street, #3. This information is current as of January 14, 2020. ESSER’s payments for
utilities at the Subject Premises #2 further confirms that he is using this address in furtherance of his drug
trafficking scheme while attempting to conceal this fact by having MCLAUGHLIN’s name on the
utilities,

39

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 42 of 140 PagelD #: 45

NIEVES resides at 164 Parade Street, Apt 1, Providence, RI. I know this because, among
other things, surveillance has observed MCLAUGHLIN’s vehicle and NIEVES’ vehicle
(a 2013 black Cadillac) parked in the driveways of their respective residences at 41 Eddy
Street in North Attleboro, MA and 164 Parade Street in Providence on several occasions
during this investigation.

53. On August 5, 2019, while conducting surveillance in the vicinity of 145 N.
Washington Street in North Attleboro, | watched USPIS Inspector Brian Bukuras enter
the public/common area of the apartment building that houses Subject Premises #2. He
entered at the rear entrance on Fisher Street, which was determined to be directly
adjacent to Subject Premises #1. As he left the building, Inspector Bukuras observed a
dumpster next to the stairwell. Inspector Bukuras looked into the dumpster and
observed a large opened cardboard box. Inspector Bukuras retrieved this box from the
trash dumpster and placed it in his vehicle.

54. I then met with Inspector Bukuras in a nearby parking lot and examined
the contents of this box. The exterior box was large with no markings. However, inside
of the large box was a smaller opened USPS shipping box. In addition to the USPS
shipping box, I saw a number of plastic vacuum-sealed bags that had been cut open as
well as packing paper.

55. The smaller USPS box bore a mailing label:

Shipper:

Cross-World Enterprises Inc.
CWE

4161 BOWNE ST FL 1ST

FLUSHING NY 11355-2642

40

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 43 of 140 PagelD #: 46

Recipient:

De

PO Box 620

Mansfield, MA 02048

56. The recipient, listed only as “D e,” represents ESSER’s initials. However,

the use of initials appeared to me to be an effort to disguise his identity. Although I
could still read the recipient listed on the box, I noticed that someone further attempted
to obscure the recipient's information using a black colored marker. I know from this
investigation that P.O. Box 620 in Mansfield, MA is used by ESSER.” I ran the USPS
tracking number affixed to this mail parcel through a web-based online mail tracking
site and discovered that this parcel was delivered to Mansfield on May 13, 2019. I also
observed that this USPS mail parcel had the three letters HCG written in large black
marker across the box. I know from working this investigation that HCG is likely an
acronym for Human Chorionic Gonadotropin, which is sometimes taken by anabolic
steroid users to reverse some of the side effects of steroid use such as infertility. Based
on these findings, I believe that this USPS mail parcel was discarded by ESSER or one
of his co-conspirators from Subject Premises #2 and is evidence of drug trafficking

occurring at that location.

57. On August 8, 2019, the same day that MPD conducted a trash pull from

 

23 1 am aware from talking with Inspector Hebert that on May 10, 2019, ESSER received a mail parcel at
PO Box 620 in Mansfield addressed to him as “D.E.” from “Luis Lopez of PO Box 2353, Secaucus, NJ
07094. Inspector Hebert has informed me that this USPS mail parcel felt like it contained vials. I know
from this investigation, that ESSER ordered vials of steroids delivered to his previous PO Box in North
Providence, RI in June of 2018. I am also aware from reviewing DHS customs records that this return
address in Secaucus, NJ receives frequent shipments from Hong Kong, a known source of steroids.

4]

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 44 of 140 PagelD #: 47

the Subject Premises #1, they also conducted a trash pull from Subject Premises #2.
Mansfield Detectives pulled several black trash bags that were discarded in the same
dumpster, located next to the building’s entrance nearest Premises #2, where Inspector
Bukuras had collected trash on August 5, 2019.

58. I examined the contents at the MPD on August 15, 2019. I observed more
evidence indicative of the packaging and distribution of steroids at Subject Premises #2.
I also found several boxes from industrial packaging supply companies “Uline” and
“Clearbags” addressed to ESSER at the Subject Premises #1, again linking him and his
drug operation to both Subject Premises #1 and #2.

59. L observed hundreds of steroid labels printed on adhesive paper. These
labels were nearly identical to the ones found in the trash from the Subject Premises #1.
These labels also contained the words “Made in U.S.A.” There were several types of

steroids printed on these labels, including Winstrol 50mg.”4

 

60. II observed that the trash from the Subject Premises 2 contained bags and

 

24 T noticed that the white labels with pink and black lettering for Winstrol 50mg, were the same type of
labels ESSER used to mail me Winstrol during an undercover purchase later detailed in this affidavit.

42

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 45 of 140 PagelD #: 48

packaging material commonly used to transport and store bulk controlled substances.
In fact, several bags, were labeled “Winny 50mg” and “Var 50mg,” which are slang
terms for the steroids Winstrol and Anavar/Oxandrolone. These bags appeared to
contain powdery residue. Based on the labeling and what I have learned during the
course of this investigation, I believe that these larger bags and others found in the trash
for Subject Premises #2 contained bulk steroid powder that ESSER imported into the
United States. I believe that these bulk amounts were converted into pills and liquids
and packaged at Subject Premises #2; then labeled and mailed to steroid customers

located throughout the United States.

 

61. [also found a motor vehicle insurance policy receipt addressed to
ALISON R. Esser at 4 Towne St., North Attleboro, MA. This policy covered two
vehicles - a Toyota Corolla and a Nissan Rogue. Surveillance officers have seen the

Corolla driven by MCLAUGHLIN and used to deliver parcels containing steroids to

43

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 46 of 140 PagelD #: 49

post offices. Surveillance officers once saw MCLAUGHLIN removing parcels believed
to contain steroids from Nissan Rogue prior to delivering them to the post office.
Furthermore, I have seen ALISON driving the Nissan Rogue to Subject Premises #1 on
October 18, 2019 and have seen this vehicle parked at Subject Premises #1 on numerous
occasions during this investigation. The discovery of the insurance documents for these
two vehicles at Subject Premises #2 further suggested to me that ALISON works for

ESSER and that the motor vehicles are used in this scheme to traffic steroids.

WA CSTE RENE

NESSES by O39.

 

62. On January 10, 2020, the same day that MPD and North Attleboro Police
conducted a trash pull from Subject Premises #1, they also conducted a trash pull from
Subject Premises #2. Mansfield Detectives pulled several black trash bags that were

discarded in the same dumpster, located next to the entrance accessible from the Fisher

44

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 47 of 140 PagelD #: 50

Street side of the building.

63. I examined the contents at the MPD on January 10, 2020. I observed more
evidence indicative of the packaging and distribution of steroids at Subject Premises #2.
Again, I discovered industrial packaging supply items and a receipt from the supply
company called “Clearbags” addressed to ESSER at the Subject Premises #1, linking
him and his drug operation to both Subject Premises #1 and #2. In addition, I also
found several large empty boxes with labels from the company Duran, Wheaton and
Kimble, a laboratory supply company. The labels affixed to these boxes indicate that the
boxes each contained 100 vials. The labels contained the part number “W225282”. I
conducted a web search of this part number and discovered that these are 10ml clear
vials sold by Duran, Wheaton and Kimble. I am aware from working this investigation
that ESSER and others engaged in the sale of steroids, often sell 10ml liquid doses of
these controlled substances to their customers. I also discovered over 20 sheets of used
labels, much like the ones I discovered during the previous trash pull at Subject
Premises #2. The label sheets discovered in the trash of Subject Premises #2 were all
empty, indicating that the sticker labels had been used. Each label sheet originally
contained 30 individual labels. Therefore, based on these findings, I believe that ESSER,
or one of his co-conspirators, affixed over 700 individual steroid labels to steroid
packaging in just this one week’s worth of trash from Subject Premises #2, In addition
to the used label sheets, I also discovered several large Ziplock bags, each containing a
hand-written description of the contents. Among the hand-written labels on these bags
were “Proviron 50mg”, “Dbol 50mg”, and “Var 50mg”. These are brand named or

45

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 48 of 140 PagelD #: 51

abbreviated brand names for three types of steroids, Mesterolone, Metandienone, and
Oxandrolone, which are all controlled substances. Several of these plastic bags clearly
contained powdery residue and were seized and stored into evidence. Lastly, I also
discovered a large empty box addressed to an unknown individual in Pawtucket, RI.
According to the UPS label, this box weighed 33 pounds and was shipped by an
individual named “CHRIS DECAMILLO”. The return address appeared to be a PO Box
at a UPS store in York, PA. A search of the CLEAR database reveals that there is only
one individual named Chris Decamillo residing in York, PA. Decamillo’s address is
listed as 460 S Pershing Ave., York, PA. As described in more detail later in this
affidavit, this address is owned by ESSER and was purchased using proceeds from the
illegal sale of controlled substances. I am aware from this investigation that, in an effort
to disguise his trafficking activities, ESSER uses other individuals and P.O. boxes to
ship and receive bulk steroids prior to the processing and distribution phase.
Subpoena of United Parcel Service Records

64. As part of this investigation, I requested records from the United Parcel
Service (UPS) pertaining to ESSER’s business activity with that company. This
information revealed that from January of 2017 through May 2019, ESSER received
over 300 shipments at his home address (Subject Premises #1). Numerous labeled
shipments suggested that ESSER was receiving items used in the processing, packaging
and distribution of steroids. For example, ESSER received 45 shipments from a
company called “Clearbags.com.” The company’s website advertised that they sell

wholesale bags, boxes and other packaging material for commercial shipping purposes.

46

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 49 of 140 PagelD #: 52

The packages received from Clearbags.com ranged from 7-15 pounds each, according to
UPS records. Moreover, evidence of the Clearbags.com shipments delivered to Subject
Premises #1 was discovered in the trash at Subject Premises #2 intermingled with other
drug evidence. A review of ESSER’s Target Account #1 reveal regular payments to
Clearbags made from a debit card associated with ESSER’s Target Account #1.

65. | ESSER also received at least 12 shipments of labels. The only labels I
observed in the trash from either Subject Premises #1 or #2 were imprinted with the
names of steroids.

66. ESSER received 24 total UPS shipments from a company called Uline,
based in Allentown, PA. Uline’s website advertises that it is an industrial packaging
and shipping supply company catering to businesses throughout North America.
Evidence of these Uline shipments were also discovered in the trash at Subject Premises
#2 intermingled with other drug evidence. Moreover, evidence of the Uline shipments
delivered to Subject Premises #1 was discovered in the trash at Subject Premises #2
intermingled with other drug evidence. A review of ESSER’s Target Account #1 reveal
regular payments to Uline made from a debit card associated with ESSER’s Target
Account #1.

67. Other shipments of interest included three shipments from a company
called Research Laboratory Supply, Inc. The company’s website advertised that they
specialized in the sale of medical and lab supplies. Their website’s home page contains
three main links for “Chemicals & Solvents,” “Syringes and Needles,” and “Glass
Vials.” There were four other shipments from a similar medical supply company based

47

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 50 of 140 PagelD #: 53

in Florida called GPZ Services. That company likewise touted that it specialized in vials,
syringes and other lab and medical supplies. I know that ESSER used his debit card
associated with Target Account #1 to make at least one payment to GPZ Services. |
know from working this investigation and others that these items are commonly used
in the use, processing, storing and distribution of steroids.

68. Although the contents of many of these shipments were not labeled and
are therefore unknown, because ESSER’s primary occupation appears to be steroid

trafficking it is reasonable to assume that all or most of the 300 UPS deliveries were
associated with large scale drug trafficking.

69, Furthermore, on May 1, 2019, while conducting surveillance of Subject
Premises #1, I observed ESSER receive a large shipment of packaging material
delivered by USPS rather that UPS. On that date, the USPS delivered over 500
cardboard mailing boxes to ESSER. The volume of these USPS shipping boxes was so
large that the USPS delivery person was required to make several trips from his truck to
the door of Subject Premises #1 to make the entire delivery. I know from reviewing
photos taken during the consent search of ESSER’s previous stash house located at 145
N Washington Street, Apt 106, in North Attleboro, MA, that ESSER maintained a large
stash of similar USPS boxes in that location for the purpose of mailing steroid orders to
his customers.

70. These shipments to ESSER of large amounts of packaging, processing and
labeling supplies are consistent with what I have learned during the course of this
investigation; namely, that ESSER distributes large amounts of steroids through the

48

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 51 of 140 PagelD #: 54

mail to customers located throughout the United States.
Mailings

71. During the course of this investigation, I observed that ESSER uses
ALISON and MCLAUGHLIN to mail large numbers of parcels believed to contain
steroids through the U.S. mail on a weekly basis. These mailings occurred both in
Rhode Island and Massachusetts. U.S. Postal Inspector Elijah Hebert reported that mail
parcels associated with ESSER’s Click-N-Ship account (Account # 113976867) were
regularly mailed from the Main Post Office located at 55 Corliss Street in Providence,
RIL.

72. Inspector Hebert went to the Main Post Office in Providence and
reviewed video surveillance of that post office lobby where customers enter to drop off
mail. Inspector Hebert found video footage from the early morning hours of May 7th
and May 15th that captured a heavy-set white male (later identified as
MCGLAUGHLIN) depositing numerous packages associated with ESSER’s Click-N-
Ship account into the lobby mail receptacle. As a result of this discovery, surveillance
was established at this post office on several occasions to observe MCGLAUGHLIN
conduct these transactions.

73. On May 22, 2019, one week after the video capture, Inspector Hebert and
Mansfield Detective Lattanzio conducted surveillance at the Providence Main Post
Office. Detective Lattanzio staged in the room where packages are deposited in the
lobby while Inspector Hebert was staged outside the lobby of the post office. At

approximately 5:52 A.M., Inspector Hebert observed the same heavy-set white male,

49

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 52 of 140 PagelD #: 55

wearing tan pants and a fluorescent yellow shirt with the word “GARAGE?” visibly
printed on the back, carrying a white bag containing packages. The man walked into the
lobby of the post office and dumped the packages from the white plastic bag into the
lobby mail receptacle. In sum, 16 packages billed to ESSER’s Click-N-Ship account were
deposited into the receptacle while Detective Lattanzio watched. The man then threw
out the empty white plastic bag in the lobby garbage can.

74, All 16 packages had a return address that I also know to have been
associated with ESSER’s Click-N-Ship account at that time:

KATHY’S KREATIONS

715 ARMISTICE BLVD

PAWTUCKET RI 02861-2746

75. That address in Pawtucket is a residential address and not known to be
associated with anyone identified in this investigation. Furthermore, the Rhode Island
Secretary of State database, the law enforcement CLEAR database, and a similar Google
search for the business Kathy’s Kreations disclosed no match for an existing business at
that address or anywhere in Rhode Island. ESSER and other experienced drug dealers
use return addresses that are not associated with them when sending drugs through the
mail. I know from past investigation that ESSER follows this practice and I believe that
ESSER does so intentionally to avoid detection from law enforcement.

76. Atapproximately 5:54 A.M., on May 22"4, Inspector Hebert followed the
heavy-set male to the post office parking lot in order to positively identify him as

MCLAUGHLIN. The individual entered an unoccupied tan-colored Toyota Corolla

50

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 53 of 140 PagelD #: 56

bearing Massachusetts registration 6FT483 and left. A motor vehicle database search
revealed that Massachusetts license plate 6FT483 is registered to ALISON Esser of 4
Towne Street, North Attleboro, MA. It is one of the two motor vehicles identified in the
insurance documents addressed to ALISON that I saw in the trash collected at Subject
Premises#2.

77. Inspector Hebert next conducted a social media query on Facebook for
ALISON and discovered a Facebook profile for ALISON Esser of North Attleboro, MA.
The profile picture on this account shows ALISON with the same male who was
observed mailing the packages earlier in the day. MCLAUGHLIN has his own
Facebook profile which also showed photographs of him with ALISON.
MCLAUGHLIN was the male making package deliveries on ESSER’s Click-N-Ship
account and he used a motor vehicle registered to ALISON to deliver the packages
believed to contain steroids.

78. Inspector Hebert also performed several online queries of James
MCLAUGHLIN using investigative databases. These queries provided a RI driver’s
license number 2514670 for James MCLAUGHLIN. The driver’s license photograph
also appeared to be the same heavyset man observed mailing the packages earlier in the
day. These database checks of MCLAUGHLIN revealed that his last known address
was 41 Eddy Street, North Attleboro, MA (MCLAUGHLIN’s residence),

79. On May 29, 2019, at approximately 4:45 A.M., Inspector Hebert and I
initiated surveillance of both Subject Premises #1 and MCLAUGHLIN’s residence.
Inspector Hebert observed the same tan Toyota Corolla, that MCLAUGHLIN was seen

51

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 54 of 140 PagelD #: 57

driving on May 224 and which is registered to ALISON, parked in the driveway.”

80. At approximately 5:49 A.M., Inspector Hebert observed MCLAUGHLIN,
wearing tan pants and a fluorescent yellow shirt leave his residence and walk to the tan
Toyota Corolla. At the same time, the rear lift gate of a black Nissan Rogue bearing
Massachusetts registration 47A170, parked directly in front of the Corolla, opened. The
black Nissan Rogue is also registered to ALISON R. Esser of 4 Towne St., North
Attleboro, MA. It is the other of the two motor vehicles identified in the insurance
documents addressed to ALISON that I saw in the trash collected at Subject Premises
#2,

81. According to Inspector Hebert, MCLAUGHLIN removed a white-colored
plastic garbage bag from the interior of the tan Toyota Corolla and walked to the back
of the Nissan Rogue. MCLAUGHLIN rummaged through the back of the black Nissan
Rogue and placed multiple items into the white bag. Inspector Hebert was able to see
that one of the items was a small white box consistent with the size and appearance of
the packages that MCLAUGHLIN previously mailed. MCLAUGHLIN placed the bag
into the tan Toyota Corolla and left the residence.

82. Inspector Hebert and I loosely followed MCLAUGHLIN as he traveled
south towards Route I-95. Although we were not able to maintain visual surveillance of

MCLAUGHLIN’s vehicle the entire trip, we anticipated that he would travel to the

 

2% According to North Attleboro Electric Department, ALISON filed an application for service at 41 Eddy
Street, 2.4 Floor in February of 2018. At this time, ALISON listed a joint customer of James
MCLAUGHLIN at this same residence. The utility bills for this residence are being paid to North
Attleboro Electric Department by a Visa debit card in ALISON’s name.

52

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 55 of 140 PagelD #: 58

Providence Main Post Office again to mail the packages as he had in the past.

83. At approximately 6:08 A.M., I observed MCLAUGHLIN’s vehicle arrive
and enter the main parking lot for the post office. Both Inspector Hebert and I observed
MCLAUGHLIN sitting in his car, which was still running and stopped in the exit lane
of the post office parking lot. MCLAUGHLIN appeared to be talking on the phone.
Then he left without entering the post office or depositing the packages that he had
placed in the car he was driving.

84. However, Inspector Hebert determined through USPS records, that
numerous mail parcels associated with ESSER’s Click-N-Ship account were mailed
later that day at various U.S. post offices located in Providence, RI and Wrentham, MA.
Based on our observations and findings, I believe that MCLAUGHLIN initially
retrieved the mail parcels from ALISON’s black Nissan Rogue, parked in the driveway
of his residence at 41 Eddy Street and transferred the parcels to her tan Toyota Corolla
intending to mail them at the main post office in Providence. | also believe that at some
point during the course of the surveillance that morning, MCLAUGHLIN was called
away or may have become aware of law enforcement vehicles conducting surveillance. I
believe that MCLAUGHLIN drove to the Main Post Office with the intent to mail the
parcels believed to contain steroids as he had the past three weeks. Instead, he waited
until later in the day to mail the parcels from other post offices in RI and MA for the
purpose of evading law enforcement surveillance.

85. Despite MCLAUGHLIN’s apparent wariness of surveillance, he has
continued to ship large quantities of mail parcels on behalf of ESSER. Most recently, on

53

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 56 of 140 PagelD #: 59

September 7, 2019, video camera footage captured MCLAUGHLIN drop a large trash
bag full of mail parcels linked to ESSER’s Click-N-Ship account at the Attleboro Post
Office.

86. On August 29, 2019, the USPIS installed a camera at the post office located
at 775 Newport Avenue, Attleboro, MA. On August 30, 2019, video surveillance
captured ALISON dropping off a large trash bag full of mail parcels sent via ESSER’s
Click-N-Ship account. These mail parcels all contained a return address of 920 Smith
Street, Providence, RI. Similarly, on September 3, 2019, she was again captured on video
depositing 12 parcels contained in large white plastic trash bag. As stated above, on
September 7, 2019, this video camera also captured MCLAUGHLIN dropping off a
black plastic bag containing mail parcels linked to ESSER’s Click-N-Ship account. These

three photos appear below.

CIR) PAtn i Pan Ter Td

 

54

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 57 of 140 PagelD #: 60

09/03/2619 14:33:59

 

87. According to Inspector Hebert, on October 18, 2019, at approximately
12:07 PM, ALISON arrived at the post office located at 775 Newport Avenue, Attleboro,
MA with 13 mail parcels. Inspector Hebert requested photographs of these mail parcels
from the post office staff. These thirteen mail parcels were all associated with ESSER’s

Click-N-Ship account and all had a return address of:

55

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 58 of 140 PagelD #: 61

THEREASA GOMES

920 SMITH ST

PROVIDENCE, RI 02908-2716
These mail parcels were destined for individuals in ten different states around the
country (TX, NY, IN AL, AZ, CA, OH, LA, WA, and NJ). On this same date, prior to her
dropping these mail parcels at the post office, | was conducting surveillance of Target
Premises #1 and observed ALISON driving the 2016 Nissan Rogue towards Target
Premises #1. I then circled the block and drove past Target Premises #1 and observed
ALISON’s vehicle parked behind the residence. I also observed that ALISON circled
the block one time prior to parking at Target Premises #1. I believe that ALISON may
have conducted this circuitous route to the Target Premises #1 to avoid surveillance
detection by law enforcement. During this same time frame, I observed ESSER depart
Target Premises #1 and walk towards the entrance of Target Premises #2. Based on
these findings, I believe that ALISON retrieved the 13 mail parcels containing steroids
from either Target Premises #1 or #2 and dropped them off at the South Attleboro Post
Office for distribution to ESSER’s customers in ten different states.

88. On October 28, 2019, Inspector Hebert contacted me and informed me that
ALISON mailed 15 mail parcels associated with ESSER’s Click-N-Ship account from
the South Attleboro Post Office. According to Inspector Hebert, he spoke with an
employee at that post office on this same date who informed him that ALISON was
driving the Nissan Rogue bearing MA registration 47A170 when she made this trip to
the post office. According to Inspector Hebert, he was contacted again on October 29,

2019, by an employee at this same post office who informed him that on this date,

56

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 59 of 140 PagelD #: 62

MCLAUGHLIN dropped off 15 mail parcels linked to ESSER’s Click-N-Ship account.
89. According to Inspector Hebert, he was notified by the post office in
Attleboro again on November 19, 2019, regarding another 13 mail parcels being shipped

out under ESSER’s Click-N-Ship account. Inspector Hebert requested photographs of
these mail parcels from the post office staff. Inspector Hebert and Inspector Brian
Bukuras confirmed that these 13 mail parcels were all sent using ESSER’s Click-N-Ship
account and contained return addresses of:

CAROL HANAGAN

197 SLATER AVE

PROVIDENCE, RI 02906-5811
These mail parcels were also destined for individuals in ten different states around the
country (TX, NY, IL, AZ, OK, KY, LA, WA, IA, and TN).

90. OnJanuary 13, 2020, USPIS Inspector Bukuras was notified that a female
came to the South Attleboro Post Office and dropped sixteen mail parcels associated
with ESSER’s Click-N-Ship account and destined for addresses throughout the U.S. A
review of the surveillance photos for this post office, which were provided to me by
Inspectors Hebert and Bukuras, revealed that ALISON dropped off these mail parcels

and departed the parking lot in the white Toyota Camry registered to ESSER as seen

below:

57

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 60 of 140 PagelD #: 63

 

91. Ibelieve that ALISON maintains vehicles in her own name that are used
in furtherance of this drug trafficking operation and that she mails shipments of
steroids on behalf of ESSER on a weekly basis. More specifically, | am aware that
ALISON’s primary vehicle is her 2016 Nissan Rogue purchased on February 4, 2019,
from CarMax located in North Attleboro, MA for $23,003 according to Massachusetts
DOT records. I am also aware that ALISON initially put down $10,000 for this vehicle
and financed the remainder of the purchase through Ally Financial. I also know from
reviewing ESSER’s Target Account #1 that on February 4, 2019, he wrote a check to Car
Max in the amount of $7,000. On July 9, 2019, Inspector Hebert photographed a mail
envelope addressed to ESSER at Subject Premises #1 from Ally Financial. A request for
records from Ally Financial revealed that ALISON financed $14,569 for this vehicle. At
the time of the purchase of this vehicle, ALISON stated that she was the “GM” at a Five

Guys (fast food chain restaurant) and reported a monthly income of $5,333. As of

58

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 61 of 140 PagelD #: 64

October 28, 2019, Ally listed an outstanding balance on this vehicle of $10,333.13.

92, ESSER has a weekly scheduled transfer of small amount of money from
Target Account #1 to ALISON’s BoA account. I believe that these payments as well as
the $7,000 payment towards ALISON’s Nissan Rogue are compensation for her role in
ESSER’s drug trafficking.

Postal Click-N-Ship Records

93. Postal records show that ESSER’s Click-N-Ship customer account number
xxxxx6867 created 8,974 individual tracking numbers between March 21, 2017, when the
account was initiated, through October 10, 2019. These nearly 9,000 individual tracking
numbers represent mailings associated with this account that were delivered to
addresses in all 50 states and the District of Colombia. ESSER used numerous different
names and return addresses for these mailings, including his own name and ESSER
Properties at the Subject Premises #1. More than 2,400 of these packages bore Rhode
Island return addresses including:

e ANDREA WALSH, 49 SHERIDAN ST, CENTRAL FALLS, RI 02863-2375

e KATHY'S KREATIONS, 715 ARMISTICE BLVD, PAWTUCKET RI 02861-2746

e MICHELLE SANTAPEDRO , 31 HURLEY AVE, PAWTUCKET, RI 02860-3520

e REBECCA EDGE, 183 LESTER ST, PROVIDENCE, RI 02907-2467

e THEREASA GOMES, 920 SMITH ST, PROVIDENCE, RI 02908-2716

e WESTSIDE SERVICES INC. 31 HURLEY AVE, PAWTUCKET RI 02860-3520

e CAROL HANAGAN, 197 SLATER AVE, PROVIDENCE, RI 02906-5811

59

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 62 of 140 PagelD #: 65

A review of these names and addresses through numerous online and law enforcement
databases revealed that these individuals and businesses have no known association
with the locations listed in the return addresses. Again, I believe that ESSER uses
fictitious names and addresses for the purpose of avoiding detection by law
enforcement while distributing steroids.

Undercover Purchase of Steroids from Esser

94, | When the MPD first received a tip concerning ESSER’s drug trafficking in
March of 2019, the tipster provided the steroid forum called Brotherhood of Pain (BOP),
http.//brotherhoodofpain.com?é (BOP Forum) as a site on which ESSER marketed steroids.
The tipster also specified that the e-mail used by ESSER to take orders on the website
was thegoldline@protonmail.com.2” (ESSER’s GoldLine e-mail.)

95. In April of 2019, I reviewed the web site http.//brotherhoodofpain.com and
determined that it was, among other things, a steroid and body building web forum.
This web forum listed multiple links allowing users to post comments or read forums
covering a broad range of topics. Most related to bodybuilding and the use of steroids.
On the home page of web forum, I saw a picture of a shirtless male torso with an

exaggerated muscular build posing next to the caption “BrotherhoodofPain.com” and

 

26 In September of 2019, Brotherhoodofpain.com appears to have redirected the majority of the content of
their website to the domain Brotherhood. is.

27 Proton Mail is an end-to-end encrypted e-mail service based in Switzerland. The encryption of this

foreign-based e-mail service affords users a certain deal of anonymity not available to more widely used
U.S.-based e-mail services such as those offered by Google and Yahoo.

60

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 63 of 140 PagelD #: 66

the phrase “DON’T FUCK WITH THE BROTHERHOOD.”8

 

 

@® & https://orotherhoodofpain.com

   

My Profile “Settings Log Out!

FAST & DISCREET DELIVERY

OFFICIAL WORLDWIDE
DISTRIBUTOR qj

 

: @ Matisul, You are member of Bodybuilding | Steroids | Muscle | Powerlifting | Fitness for 6 day(s) now but haven't posted anything yet. Be noted that we are deleting zero-posters from time
: to time, To avoid this please start posting soon, Click on this message bar if you wish to make an Introduction thread now...

 

___Bodybuilding | Steroids | Muscle | Powerlifting | Fitness
96. Onthe home page of the BOP Forum I observed tabs allowing users to
click on a variety of links for information, including one tabbed “Steroid Sponsors.” I
also observed numerous advertisements for steroids posted on the BOP Forum.
97. The home page of the BOP Forum stated:

We are the largest growing bodybuilding and steroid forum in the world.
You can register for free to see our full list of advertisers as well as
advertiser ratings and steroid reviews. We have over 40+ advertisers with
everything from Steroids, HGH, and Post Cycle Therapy products for sale.
Register now to see the reviews and decide who you wish to use. No
reviews are ever edited or deleted so you can make an informed decision
on who to use. Don’t ever be scammed again and register now while it’s
still free to join our family! If this is your first visit, be sure to check out the

 

28 On June 3, 2019, I conducted a search on “whois.icann.org.” That search engine is a widely used
internet resource that helps identify domain names and IP addresses, I conducted a search of the domain
name BrotherhoodOfPain.com. The website was created on October 29, 2009 and appeared to be hosted
outside of the United States. However, Verisign registers the domain name, “BrotherhoodOfPain.com.”
Verisign is a U.S. based domain registry.

61

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 64 of 140 PagelD #: 67

FAQ by clicking the link above. You may have to register before you can
post: click the register link above to proceed. To start viewing messages,
select the forum that you want to visit from the selection below.

98. Among other things, the BOP Forum stated, “We have over 40+
advertisers with everything from Steroids, HGH, and Post Cycle Therapy products for
sale. Register now to see the reviews and decide who you wish to use.”?9

99. In May of 2019, using a fictitious name, I registered on the BOP Forum by
providing a user name, password and e-mail address on a registration page. Several
days after registering, I received an email (to a non-governmental e-mail account)
stating that I had been accepted for membership.

100. On June 3, 2019, [used my user name and password to sign into the BOP
Forum. While conducting my initial review of the BOP Forum, I observed links to
“advertisers.” I noticed that one of the advertisers was TheGoldLine. The phrase “Gold
Line” was provided by the tipster and I identified it as ESSER’s online steroid

trafficking business.

 

29 T know that “HGH” is a reference to human growth hormone and “Post Cycle Therapy” is a reference
to the process undergone once an individual completes a cycle of steroids. Post Cycle Therapy is used to
restore and regulate a steroid user’s hormones and testosterone.

62

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 65 of 140 PagelD #: 68

 

     

by Doarartmit7e
Foday, LAP A

 

oo Tineeds: 101 BREWRIGIOL WITH EIGROS
Posts: $45, bg bets_oek fu
GF 72-2059, 0855 AS

 

2 3 Thread I$ Product reviowt
Posts: 200 by Jaggs81
GH-7013, 10.1

 

 

a ‘Vhrezdst $5 Wery EB
Posts, 1,053 by Batted
Yodag, HAT AM
a jy Yeansen a0 6m Trek  BHteng apts ones EA
; a Posts; 321 ROM PROFTET
: kal YWuarsen / Te, tata

 

USA Tabsai

101. TheGoldLine was mentioned in over 1,000 posts, including several posts
made on that day (June 3, 2019). All of the posts that I read discussed the sale and use of
steroids. “TheGoldLine List” published ESSER’s GoldLine e-mail that had been
provided by the tipster, namely thegoldline@protonmail.com. When I clicked on the
account associated with TheGoldLine, some background information on this particular
provider informed me that the user (ESSER) has been a member since September of
2018.

102. TheGoldLine user (ESSER) required a $200 minimum purchase and
offered customers a 20% discount for using the cryptocurrency bitcoin. At the top the
TheGoldLine List was the following information:

OILS (10ml)
$200.00 min order
20% OFF IF USING BITCOIN
103. “TheGoldLine List” contained dozens of products with names such as

“Metribolone (Methyltrienolone AKA MTREN) 2mg/10ml inj vial $50.00” and “DBOL

50 mg 50 tabs $ 55.00.” These products are androgenic and anabolic steroids, which are

63

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 66 of 140 PagelD #: 69

controlled substances. In addition to numerous other types of steroids, ESSER also
advertised the sale of the erectile dysfunction drugs of Cialis and Viagra as well as a
number of non-controlled supplements commonly used by bodybuilders and other
athletes.20 TheGoldLine List that appeared on the BOP Forum that I viewed on June 34
was last edited on May 30, 2019 suggesting to me that it was an active site. I also saw
numerous posts made by other website users complementing the TheGoldLine.

104, OnJune 10, 2019, using a non-governmental e-mail address, I sent an e-
mail to ESSER’s GoldLine e-mail:

The Gold Line, I saw your list and a few good reviews, so wanted to give
this a try. can you do

Anavar 50mgtabs $90.00 x2
Winny 50mg 50 tabs $55.00 x1

Let me know. I will probably just pay cash for this one.

105. Through the course of this investigation, I have become aware that
Anavar and “Winny” or Winstrol are anabolic steroids and are controlled substances. In
response to this e-mail, ESSER informed me that he has a $200.00 minimum and “no
cash in the mail.” ESSER also provided a copy of the “TheGoldLine List” with a full
listing of his current steroid inventory and prices.

106. After exchanging several e-mails on ESSER’s GoldLine e-mail, he

declined to accept my offer of Western Union as a method of payment, but agreed

 

30 In June of 2018, while conducting the consent search of ESSER’s business/ stash house in North
Attleboro, MA, law enforcement agents seized a large stash of erectile dysfunction medication along with
steroids and other substances packaged for distribution. The erectile dysfunction drugs Cialis and Viagra
require a prescription from a medical professional.

64

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 67 of 140 PagelD #: 70

accept payment by Zelle,3! bitcoin or cash in the mail. ESSER clarified that he would
not accept cash in the mail for small orders.%4

107. On June 25, 2019, I contacted ESSER and informed him of my decision to
make a purchase using bitcoin. The order totaled $235. I asked ESSER if the advertised
discount of 20% for customers using bitcoin was still available. It was. I requested
ESSER’s cryptocurrency wallet address. Using his e-mail address associated with The
Goldline, ESSER, sent me his cryptocurrency wallet address of
AHHH HH HA AHH HAH HH ABE HH HH HEH PORES

108. On June 25, 2019, with the assistance of an HSI Undercover Agent (UCA),
I used an HSI Boston undercover cryptocurrency wallet to send ESSER approximately
0,01653588 in bitcoin (the approximate equivalent of $188 USD at that time). I sent the
HSI undercover funds to the cryptocurrency wallet address provided by ESSER in his
e-mail. Following the payment, I contacted ESSER on TheGoldLine e-mail to let him
know that the payment had been made. | also provided him with a physical address to
send the steroids.

109. USPIS Inspector Eli Hebert determined that on the following day, June 26,

 

31 Zelle is a United States-based digital payments network owned by Early Warning Services, a private
financial services company that is owned by Bank of America, BB&T, Capital One, JPMorgan Chase, PNC
Bank, US Bank, Citibank and Wells Fargo. The Zelle service enables individuals to electronically transfer
money from their bank account to another registered user's bank account (within the United States) using
a mobile device or the website of a participating banking institution. The Zelle instant payment service
was launched in 2017.

32 The packaging I found in the trash was labeled $10,000.

33 A bitcoin wallet address contains 26-35 alphanumeric characters and represents a destination for
bitcoin digital currency payments.

65

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 68 of 140 PagelD #: 71

2019, USPS databases reflected that ESSER’s “Click-N-Ship” account created 19 labels
(Order ID Number 467004925).34 One label was USPS tracking # 9405 5036 9930 0043
7977 44 that was generated on June 26, 2019 at 11:55 AM. The parcel bearing that
tracking number was addressed to the undercover name and P.O. Box that I provided
to ESSER while making the controlled purchase of steroids.

110. USPS databases indicated that on June 27, 2019, at approximately 11:05
AM, the parcel with tracking # 9405 5036 9930 0043 7977 44 was first scanned at the
South Attleboro, MA Post Office located at 775 Newport Avenue, Attleboro, MA.

111. Inspector Hebert immediately went to that post office branch. He arrived
at 11:40 AM and spoke with a USPS Clerk working there at that time. Inspector Hebert
asked if anyone had recently dropped off several small flat rate Priority Mail parcels.
The USPS Clerk stated there was a female with dark brown hair that had just dropped
them off. The USPS Clerk further stated that this female usually comes in once a week
and leaves a large white plastic garbage bag on the counter that contains several small
flat rate Priority Mail boxes. The staff at this post office informed Inspector Hebert that
this female is the only customer who comes into the post office with a large bag of small
flat rate Priority Mail boxes in the manner that she does.

112. Inspector Hebert showed the USPS Clerk a photo of ALISON from her

Facebook page. In response, the USPS Clerk stated that the female who dropped off the

 

34 The labels were paid for using a VISA credit card ending in 5707. According to BoA records, ESSER has
a Visa Signature Bank of America credit card in his name ending in 5707.

66

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 69 of 140 PagelD #: 72

mail parcels did in fact look like the person in the photograph.

113. OnJune 27, 2019, while at the South Attleboro Post Office, Inspector
Hebert observed twelve identical items with the same return address in Providence all
dropped off by ALISON. These twelve small flat rate Priority Mail boxes were
addressed to various locations around the United States. One of the twelve parcels
observed by Inspector Hebert bore tracking # 9405 5036 9930 0043 7977 44 and was
addressed to the undercover name and address I used when placing the order on
ESSER’s GoldLine e-mail. These twelve mail parcels all had the same return address:

REBECCA EDGE

183 LESTER ST

PROVIDENCE, RI 02907-2467

114. I reviewed the law enforcement database CLEAR and conducted an open
web search for the name REBECCA EDGE and found no such name listed at that
address or in the State of Rhode Island. Furthermore, on July 2, 2019, I drove to 183
Lester Street in Providence and observed that the house appeared to have sustained a
fire, was boarded up and clearly unoccupied. I also noticed that 183 Lester Street is
located only a few blocks away from NIEVES’ residence at 164 Parade Street in

Providence. I took this photograph of 183-185 Lester Street in Providence on July 2,

2019:

 

35 After this initial interaction between Inspector Hebert and the Clerk at the South Attleboro Post Office,
the Clerks at this post office began notifying Inspector Hebert when ALISON came to the post office to
mail these weekly shipments. Inspector Hebert was able to able to match several of these notifications
with surveillance video confirming that ALISON and MCLAUGHLIN are the ones responsible for
dropping off these bundles of mail parcels associated with ESSER’s Click-N-Ship account.

67

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 70 of 140 PagelD #: 73

 

115. On July 1, 2019, Inspector Hebert and I retrieved the mail parcel
containing the steroids that I ordered from ESSER after it had arrived at the P.O. Box
that I provided to ESSER. I opened the mail parcel at the HSI Boston office. The parcel
contained three small sealed plastic bags. In each bag were 50 unmarked pills. Two bags
were labeled, “ Anavar 50mg.” The third bag was labeled “Winstrol 50mg.”%° All three
bags were labeled “Made in U.S.A.” and “Rx Only.” “Rx” is a symbol meaning

prescription:

 

 

36 The labels were identical to those found in the trash at Subject Premises #1 and #2.

68

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 71 of 140 PagelD #: 74

 

116. One reason that drug dealers use Priority Mail is that the parcels can be
remotely monitored by tracking number. According to USPS records, on July 2, 2019, at
approximately 5:08 pm, tracking number # 9405 5036 9930 0043 7977 44 was queried to
check its progress. I submitted a request to Comcast for subscriber information
pertaining to the unique device or individual that generated that query for that tracking
number on that date and at that time. Comcast responded to this request with the
following:

Subscriber Name: DAVID ESSER

Service Address: 9 FISHERST APT3

NORTH ATTLEBORO, MA 027601881

Telephone #: (781) 686-3111

Type of Service: | High Speed Internet Service

Account Number: 8773100100318746

Start of Service: Unknown

Account Status: Active

IP Assignment: Dynamically Assigned

117. After receiving the suspected steroids in the mail from ESSER, I
submitted the tablets to the U.S. Customs and Border Protection (CBP) laboratory
located in Chicago, Illinois for testing and analysis. On July 19, 2019, the CBP laboratory

completed their analysis. The two small bags labeled “ Anavar 50mg,” which held round

69

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 72 of 140 PagelD #: 75

purple-colored tablets, tested positive for Oxandrolone, an anabolic steroid and a
Schedule III controlled substance. The small bag labeled “Winstrol 50mg,” which held
round light pink-colored tablets, tested positive for Stanozolol, an anabolic and
androgenic steroid that is also a Schedule III controlled substance. “Anavar” and
“Winstrol” and are brand names for Oxandrolone and Stanozolol.

118. On October 9, 2019, I typed in the website www.BrotherhoodOfPain.com into
a web browser. I noticed that the layout and design of the home web page appeared to
have changed. According to several notes posted on the homepage, it appeared that the
website was constructed on September 20, 2019. Furthermore, the site stated that
another website BrotherhoodOfPain.is is attempting to duplicate BrotherhoodOfPain.com as
part of a potential scam, “The website you see at BrotherhoodOfPain.is (IS) is a SCAM!
We have not affiliation with it and it is ran by the scammer\extortionist\ blackmailer.
Stay away from that website!” A note on the homepage dated September 26, 2019,
redirects users to the new website address of Brotherhood.is.

119. I then visited Brotherhood.is and noticed that this site has similar graphics
and layout to the original BrotherhoodOfPain.com website where ESSER advertised his
steroid products. I noticed that, although the site looked similar to the original site,
some of the links had changed or were missing. I logged into the site using my user
name and password. I then conducted a search for thegoldline@protonmuil.com using the
website's search function. I received a result under the “Forum” tab of the website.
Under this Forum tab were numerous postings of users stating that they are back online
and glad that the site is up again. One of these posts from September 26, 2019, is from a

70

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 73 of 140 PagelD #: 76

user believed to be ESSER using the username “TheGoldLine.” This post is under a
thread of posts titled “WELCOME BACK BOP’s FAITHFUL THREAD.” ESSER’s post
simply stated, “I’m here.” When I clicked on ESSER’s profile on the site, I noticed that
The Gold Line List published by ESSER on the previous version of this BOP Forum
was no longer available to view.

120. Believing that ESSER may have moved his advertising to another forum, I
then conducted a Google web search for ESSER’s GoldLine e-mail address. I observed
that ESSER’s GoldLine e-mail appeared on other bodybuilding and steroid web
_ forums. For example, the website www.musclechemistry.com contains discussion forums
that are designed similarly to those I found on the BOP Forum. On one thread I
discovered on this website titled “List,” I observed the user name “Thegoldline.” This
post stated the following: “Hello, we are Goldline Please email us for a full list.
thegoldLine@protonmail.com.” This post was dated July 31, 2019.

121. Another thread from “Thegoldline” titled “20% off if using bitcoin” was
posted on this same site on August 20, 2019. I clicked on this thread and observed that
this thread read “20% off if using bitcoin thegoldline@protonmail.coml.” My web search
for ESSER’s GoldLine e-mail also produced posting on other web forums dedicated to
the use of steroids such as www.anabolicsteroidforums.com and
www.ironmagazineforums.com. These sites both posted ESSER’s list of steroid products
and related prices. However, the posts were dated from 2018. Based on these findings, I
believe that ESSER is now requiring his customers to e-mail him at his GoldLine e-mail
to obtain the latest list of steroids that he is offering and their related prices. I know

71

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 74 of 140 PagelD #: 77

from working multiple drug investigations that drug traffickers will take measures to
protect their online identity and obscure their drug trafficking activities.

122. On October 9, 2019, I sent an e-mail to ESSER’s GoldLine e-mail asking
him for the most current list. Minutes after sending this request to ESSER’s GoldLine e-
mail, I received a response from ESSER with a list of steroids, prescription medications
and non-controlled supplements. ESSER also sent me a link for the website
www.hardcore-underground.com.3’ I then visited this website and discovered that it is
another forum dedicated to “Bodybuilding with legal Sarms,38 Anabolic Supplements,
Testosterone and more.” Like BrotherhoodOfPain.com, a/k/a Brotherhood.is, Hardcore-
underground.com also requires users to register in order to make full use the site.

V. SEIZURE WARRANTS
Bank Accounts Used for Drug Trafficking

123. As part of this investigation, I obtained records from Bank of America
(BoA) for ESSER’s bank accounts and those accounts used by ESSER’s co-conspirators
in furtherance of this scheme. Based on the BoA records, I have determined that ESSER
has multiple accounts, including a checking account (xxx-xxx0100) and a savings

account (xxxxxxxxxx6673). Furthermore, ESSER maintains several BoA accounts under

 

37 In July of 2019, Inspector Hebert photographed a piece of mail from the post office that was addressed
to the Target Premises #1. This letter was from UPS in Monroe, WI and was addressed to “Hard-Core
UG’ of 9 Fisher Street, Apt 3, North Attleboro, MA 02760. This mail addressed to Hard-Core UG at the
Subject Premises links ESSER to this steroid forum and the e-mail account thegoldline@protonmail.com.

 

38 The term Sarms or SARMs refers to Selective Androgen Receptor Modulators, which are sometimes
called “legal steroids.” SARMs are composed of dietary supplements that are currently subject to clinical
trials and have not been approved by the Food and Drug Administration.

(https:/ /www.nytimes.com/2018/04/12/well/move/ sarms-muscle-body-building-weight-lifting-pill-
supplements-safety.html)

72

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 75 of 140 PagelD #: 78

the name Esser Properties, LLC, including checking account xxxxxxxx9446 and savings
account xxxxx7665. For the purpose of this affidavit, I will focus on ESSER’s checking
account ending in 0100 (Target Account #1) and his Esser Properties, LLC checking
account ending in 9446 (Target Account #2).29 All of ESSER’s BoA accounts, including
his account under the name Esser Properties, LLC, list an address of 9 Fisher Street,
Apartment 3, North Attleboro, MA (Subject Premises #1).
Target Account #1

124. Target Account #1 is ESSER’s primary checking account for receiving
proceeds from his drug sales and paying his accomplices.*° Furthermore, this account is
the primary account used to wire proceeds to Hong Kong and other international
destinations to pay for his drug supply. ESSER also uses the funds in this account to
acquire real and personal property thereby laundering the proceeds of controlled
substance offenses.

125. ESSER opened Target Account #1 on June 30, 2012, at a branch located in
North Attleboro, Massachusetts. My examination of the account detail revealed that
from June of 2018 through October of 2019, he received deposits totaling over

$1,348,000. The vast majority of these deposits came in the form of peer-to-peer

 

39 ESSER has several other BOA accounts, including account xxxx xxxx 5137 and xxxx xxxx 0156.
However, my review has revealed that these accounts have limited financial activity.

40 Target account #1 is used for receiving traditional payments at that financial institution. However,
ESSER encourages his customers to pay him in the cryptocurrency bitcoin as well. In fact, ESSER offers
his customers a 20% discount for payment in bitcoin. Because cryptocurrency payments are generally not
associated with a financial institution, it is difficult to calculate the volume of payments ESSER is
receiving in cryptocurrency.

73

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 76 of 140 PagelD #: 79

payments (mostly Zelle transfers) from individuals I believe to be ESSER’s steroid
customers. In fact, from June of 2018 through October of 2019, ESSER received over
3,100 of these peer-to-peer deposits into Target Account #1. For the three most recent
months of records provided by Bank of America (August, September and October of
2019), ESSER received approximately $100,000 in average monthly Zelle deposits into
Target Account #1. The chart below details one day of transactions (June 14, 2019), as an

example of a typical day of activity.

 

 

 

 

 

 

 

 

 

 

 

 

 

Deposits into Target Account #1 June 14, 2019
Transfer Type | Amount Sender*t
Zelle $1,245 Jason Batman
Zelle $825 Adan Plonski
Zelle $505 A,C
Zelle $485 Jason Nettles
Zelle $410 Sheisa Seda
Zelle $370 Richard M Pistone
Zelle $345 Richard M Pistone
Zelle $340 Michael Majeske
Zelle $295 Thomas Klutz
Zelle $285 Matthew R Johnson
Zelle $285 Mike Brennen

 

 

 

 

 

 

41 A web search of several of the less common names of individuals sending money to ESSER revealed
that some of these individuals are involved in professional body building or other athletics.

74

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 77 of 140 PagelD #: 80

 

 

 

Zelle $245 Vittorio Violante
Zelle $210 Sadio Spencer
Totals $5,845 13 Customers

 

 

 

 

 

126. Ibelieve that these peer-to-peer payments to ESSER are from steroid
customers for a number of reasons including:

e ESSER instructed me to pay him for anabolic steroids using Zelle when I
conducted an undercover drug purchase from him.

e The names of the individuals listed on the packages believed to contain
steroids sent by ESSER or his accomplices are the same names that I have
observed sending ESSER money transfers through Zelle.#

e Some of the Zelle payments to Target Account #1 were not to ESSER
personally, but to his known online steroid trafficking business, The Gold
Line.*8

e The payments sometimes contained notations as to the purpose of the
transaction. For example:

- August 20, 2018: payment sent to “Goldline” for an “order”;
- September 10, 2018: $235 for “Winter Bulking Program”;

 

42 For example, on June 27, 2019, Inspector Hebert observed a mail parcel addressed to Brady Dwyer of
Lacey, Washington. I observed that on several occasions Brady Dwyer sent money to ESSER using Zelle
including $205 deposited into Target Account #1 made on May 28, 2019. Inspector Hebert also noted a
USPS mail parcel sent from ESSER to Tom Mackey of Sioux City, IA. I observed this same name deposit
payments to Esser via Zelle, including a $240 deposit into Target Account #1 made on June 26, 2019.
There are numerous other examples where Inspector Hebert physically observed mail parcels believed to
contain steroids sent through the mail to named recipients who also make payments into Target Account
#1 using Zelle.

43 For example, on November 23, 2018, ESSER received a Zelle credit of $225 into Target Account #1 from
an individual named Susanna Jacobs. The sender listed the recipient as “Thegoldline.” On November 1,
2018, Esser received a credit of $405 by Zelle transfer from an individual named Robert Henderson. This
transfer into Target Account #1 listed the recipient as “TheGoldLine.”

75

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 78 of 140 PagelD #: 81

- ESSER also received payments on various dates for “Training
Assistance,” “Vitamins,” “Training and Nutrition,” “Test Pills,”
and “Offseason Prep.”

127. Even more notable was a March 12, 2019, payment of $245 via Zelle into
Target Account #1 from an individual named John Silva. In the transaction notes, Silva
listed the payment for “3 tren 2 deca.” I know from working this investigation that
“tren” is aname used for Trenbalone and “deca” is a name used for Nandrolone
Decanoate. Both drugs are anabolic/ androgenic steroids and are controlled substances.
According to several anabolic steroid forum websites that I reviewed, tren and deca can
be used together to increase muscle mass. Furthermore, reviewing the product list that
ESSER e-mailed to me (when I purchased steroids from him) I noticed that he listed
both tren and deca for sale. Silva’s purchase note specified three tren and two deca.
Presumably, Silva was ordering three orders of tren and two orders of deca for a total of
$245, ESSER’s price list included “TREN ENTH 200MG $55.00” and “DECA 250MG
$40.” A purchase of three orders of tren and two orders of deca results in a total price of
$245, the exact amount of this Zelle transfer.

128. The examination of records associated with Target Account #1 revealed
that this account is used to pay for several credit cards. BoA provided statements for |
ESSER’s credit cards linked to this account. These records revealed that ESSER used
his drug proceeds to support lavish spending habits. ESSER’s Bank of America Visa

Signature card ending in 5707 appears to be the card used most frequently for ESSER’s

76

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 79 of 140 PagelD #: 82

personal expenses.“ For example, BoA records reveal that in April of 2019, this card

was used to make approximately $18,680 in purchases, Some of these purchases include

 

 

 

 

 

 

 

 

 

the following:
April 2019 ESSER Purchases Using Credit Card 5707

Date Amount Vendor
04/12/19 $3,676.26 Louis Vuitton
04/12/19 $1,678.12 Louis Vuitton
04/17/19 $702.81 Neiman Marcus
04/18/19 $702.81 Neiman Marcus
04/18/19 $1,883.44 Versace USA
04/19/19 $1,734.38 Gucci

 

 

 

 

 

129, ESSER’s spending patterns reveal that he consistently spends large
amounts of drug proceeds on travel, dining, and retail purchases. For example, in July
of 2019, ESSER used this same card to make over $22,000 in purchases, including a
purchase totaling over $1,400 at a footwear store, nearly $700 at a gold retailer, over
$1,200 at a luxury hotel and over $1,800 at Versace. Furthermore, this same card was
used to make purchases in furtherance of ESSER’s drug trafficking endeavors, This

card regularly pays for ESSER’s USPS Click-N-Ship mailing expenses, medical lab

 

44 ESSER regularly uses additional credit cards associated with his BoA Target Account #1 for lavish
spending. For example, ESSER used credit card ending in 9264 to spend over $7,500 at Zales jewelry
store in late 2018.

77

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 80 of 140 PagelD #: 83

supply companies and industrial packaging suppliers. BoA also provided biographic
details that ESSER provided when setting up his credit cards. This information lists
ESSER’s name, date of birth, address and also lists his employer at Esser Properties. He
lists his position title as “HEALTH FITNESS” and provided an annual income of
$50,000.

130. My examination of the debits associated with Target Account #1 revealed
that ESSER makes consistent payments to several international accounts in furtherance
of his steroid trafficking operation. From July 24, 2018 through October 29, 2019, ESSER
sent 41 international wire transfers totaling over $127,000 to bank accounts located in
Hong Kong, Taiwan, and Australia. The majority of these transfers were to Hong Kong.
I know from working this investigation and others that Hong Kong is a major source of
steroids illegally imported into the United States. Additionally, fourteen wire transfers
were sent to “SYNTHETEK INDUSTRIES PTY LTD” located in Australia. I conducted a
web search for this company and viewed their website at www.synthetek.com. This
website advertises the sale of seven different products used for muscle development,
body fat reduction and liver protection. I know from working this investigation that
these types of products are often used in conjunction with illegal steroids. Synthetek
Industries advertises:

From a beginning, heavily focused on providing bodybuilding and fitness
nutritional products that do work, the company has now positioned itself
as the fastest growing nutritional supplement company in the world.

78

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 81 of 140 PagelD #: 84

Another notable debit occurred on February 19, 2019, where ESSER paid $334.00
to a foreign-based company called “LAB MAX”.45 A Google web search for LAB MAX
revealed that this is a company that specializes in the sale of anabolic steroid test kits.
The company’s web site extolls the quality of several of their test kits that are designed
to inform the user of the purity of various types of steroids. Based on these findings, I
believe that ESSER is also using Target Account #1 to pay his foreign steroid suppliers

through international wire transfers.

Transfers between Target Account #1 and Target Account #3

131. My review of ESSER’s debits from Target Account #1 also revealed that
he makes regular payments through Zelle to several individuals with whom he
conspires to facilitate his steroid trafficking scheme.

132. A number of debits from Target Account #1 are to Mason NIEVES in
which the recipient of the transfers was labeled as either “Mason” or “Mason Nieves.” I
have observed NIEVES assisting ESSER by carrying a large box into the stash house
(Subject Premises #2) and I have observed NIEVES’s vehicle regularly parked on the
street in front of Subject Premises #1 and #2. In reviewing NIEVES’ Target Account #3,
I noticed that he received a large number of cash deposits from unknown sources in late
2018 and early 2019. For example, in October of 2018, NIEVES deposited $4,941 in cash
into Target Account #3. Again in January of 2019, NIEVES deposited $5,889 into Target

Account #3. In February of 2019, I noticed that NIEVES began receiving Zelle payments

 

45 ] know that this is a foreign-based company because ESSER incurred an international transaction fee
from BoA for this purchase.

79

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 82 of 140 PagelD #: 85

into Target Account #3 from ESSER, using Target Account #1 as further detailed in the
table listed below. I further noticed that once NIEVES began receiving Zelle payments
from ESSER, these cash payments diminished. For example, from March through May
of 2019, NIEVES only had one cash deposit of $440 into Target Account #3, Based on
what I have learned in this investigation and knowing that NIEVES works for ESSER
in the distribution of controlled substances, I believe that up until February of 2019,
NIEVES was mainly being paid in cash by ESSER. Beginning in February of 2019,
ESSER began paying NIEVES via Zelle transfers instead of cash. Although it is unclear
why this payment arrangement changed, I know from purchasing steroids directly from
ESSER in June of 2019, he informed me that he does not accept cash in the mail for
smaller orders and preferred Zelle or cryptocurrency. I believe that ESSER began
discouraging his customers from paying cash to avoid the potential risk of theft or
possible detection by law enforcement. This belief is further substantiated by the fact
that ESSER continues to promote a 20% discount to customers who are willing to pay
him in bitcoin (cryptocurrency).

133. In reviewing NIEVES’s account activity for Target Account #3, I also
noticed that, in addition to receiving Zelle transfers from ESSER, NIEVES also made
Zelle transfers back to ESSER. Although these transfers from NIEVES to ESSER
occurred with less frequency, I believe that these payments to ESSER may represent
cash proceeds from the sale of steroids that NIEVES collected on behalf of ESSER. In
short, I believe that NIEVES works for ESSER and is paid by ESSER from the drug
proceeds made in cash and proceeds maintained in the Target Account #1.

80

 

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 83 of 140 PagelD #: 86

134, Payments to NIEVES began in February of 2019, and have occurred ona
regular basis through September of 2019. From February 2019 through September of
2019, ESSER used Zelle to deposit $39,488 into NIEVES’s BoA account (Target Account
#3). I believe that the deposits represent payments to NIEVES for his part in the steroid
trafficking operation. In addition to his work at the stash house, | believe that NETVES
helped ESSER with the collection of drug debts by laundering them through Target
Account #3.

135. Isaw a large number of Zelle deposits made into Target Account #3 and a
lesser number of larger fund transfers from NIEVES’s account (Target Account #3) to
ESSER’s account (Target Account #1). Based on the cash and Zelle deposits from
various sources going into Target Account#3 and transfers of funds from Target
Account #3 to Target Account #1, I believe that NIEVES was collecting small cash
payments made to ESSER from steroid customers and then transferring the funds in
larger amounts to ESSER in Target Account #1. I believe that ESSER pays NIEVES via
Zelle transfers from Target Account #1 to Target Account #3. My review of Target
Account #3 revealed no consistent source of legitimate income for NIEVES, only
transfers from Target Account #1 and, although less frequent, unexplained cash
deposits. The chart below shows the deposits made from ESSER’s Target Account #1

into NEIVES’s Target Account #3:

81

 

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 84 of 140 PagelD #: 87

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Transfers from ESSER Target Account #1 to
NIEVES Target Account #3
Transfer Date Amount
02/08/19 $60
02/11/19 $1260
02/14/19 $100
03/01/19 $920
03/04/19 $400
03/05/19 $200
03/06/19 $1500
03/11/19 $200
03/11/19 $1175
03/13/19 $200
03/13/19 $570
03/15/19 $780
03/15/19 $850
03/20/19 $1200
03/22/19 $871
03/25/19 $1500
03/29/19 $200
04/03/19 $1387
04/10/19 $1000

 

 

82

 

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 85 of 140 PagelD #: 88

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

04/17/19 $1290
05/01/19 $1985
05/02/19 $1755
05/06/19 $500
05/06/19 $500
05/08/19 $680
05/13/19 $2200
05/15/19 $1500
05/17/19 $200
05/22/19 $1500
05/24/19 $400
05/30/19 $500
06/07/19 $1200
06/10/19 $1370
06/13/19 $850
06/14/19 $1650
06/18/19 $865
06/20/19 $1100
06/21/19 $700
07/11/19 $1000
07/24/19 $1100

 

 

 

 

83

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 86 of 140 PagelD #: 89

 

 

 

 

08/20/19 $740
09/11/19 $1120
09/18/19 $410
Total $39, 488

 

 

 

 

Transfers between Target Account #1 and Target Account #4

136. The largest individual recipient of funds from ESSER’s Target Account #1
is his current wife, Regiane Celi De Moraes Delesposti Vieira a/k/a Esser (Vieira-Esser).
From August of 2018 through September of 2019, ESSER sent $43,680 to her BoA
account ending in 6833 (Target Account #4).46 Vieira-Esser does not appear to have any
consistent source of income coming into this account other than deposits of drug
proceeds from Target Account #1. 4” Vieira-Esser primarily used the drug money put
into this account to pay credit card bills for somewhat lavish spending at high-end
retailers. The chart below shows the deposits made from Target Account#1 into Target

Account #4:

 

Transfers from Target Account #1 to
Target Account #4
Transfer Date Amount

 

 

08/22/18 $1,000

 

 

 

 

 

46 In addition to the transfers from Target Account #1 to Target Account #4, I also observed that ESSER
used Target Account #2 to send Vieira-Esser $1,000 in September of 2019.

47 There were a limited number of cash deposits. For June and July of 2019, Vieira-Esser relied mainly
upon cash deposits into her BoA account to pay for her spending on credit cards. The source of the cash is
unknown.

84

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 87 of 140 PagelD #: 90

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

08/24/18 $500

08/27/18 $2,000
09/04/18 $500

09/17/18 §2,500
10/01/18 $2,500
10/19/18 $1,000
10/26/18 $2,000
11/05/18 $1,000
11/13/18 $1,000
11/16/18 $1,000
11/26/18 $1,000
12/03/18 $1,000
12/07/18 $1,000
12/17/18 $1,000
12/24/18 $1,000
12/31/18 $1,000
01/04/19 $1,000
01/14/19 $1,000
01/22/19 $1,000
01/28/19 $1,000
02/04/19 $1,000

 

 

 

 

85

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 88 of 140 PagelD #: 91

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

02/08/19 $1,000
02/19/19 $1,000
02/25/19 $1,000
02/28/19 $480
03/04/19 $1,000
03/11/19 $1,300
03/18/19 $1,000
03/25/19 $1,000
03/29/19 $1,400
04/01/19 $2,500
04/05/19 $1,000
04/15/19 $1,000
05/06/19 $1,000
05/14/19 $1,000
05/20/19 $1,000
09/23/19 $1,000
Total $43,680

 

 

 

 

Transfers between Target Account #1 and Target Account #5
137. Another frequent recipient of funds from ESSER’s Target Account #1 is

Ana P. Menezes. Menezes is a current resident of Somerset, Massachusetts and,

86

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 89 of 140 PagelD #: 92

according to law enforcement database checks, formerly resided with ESSER at the
Subject Residence #1. On September 10, 2018, ESSER first used Zelle to transfer $1,000
to Menezes’s BoA account # xxxx-xxxx-2144. Between September of 2018 through
October of 2019, ESSER transferred over $40,000 in illegal proceeds from Target
Account #1 to Menezes’ Target Account #5. On May 13, 2019, Menezes transferred
$22,000 from Target Account #5 to her BOA Savings Account xxxx-xxxx-9775 (Target
Account #6). Prior to this transfer from Target Account #5 to Target Account #6,
Menezes had a balance of $0 in Target Account #6. In September of 2019, Menezes
transferred another $1,000 from Target Account #5 to Target Account #6.48 There are no
other deposits made into Target Account #6 other than the transfers from Target
Account #5. The chart below shows the deposits made from Target Account#1 into

Target Account #5:

 

 

 

 

 

 

 

Transfers from Target Account #1 to

Target Account #5

Transfer Date Amount

09/10/18 $1,000

10/10/18 $1,000

11/09/18 $200

11/13/18 $1,000

11/26/18 $800

 

 

 

 

 

48 According to BoA records, Menezes made several cash withdrawals from Target Account #6 in August
and September of 2019 totaling $5,000.

87

 

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 90 of 140 PagelD #: 93

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

12/06/18 $850
01/17/19 $2,000
01/22/19 | $363
02/04/19 $1,000
02/13/19 $1,000
03/06/19 $1,000
04/11/19 $2,500
04/15/19 $500
04/29/19 $1,500
05/08/19 $1,800
05/13/19 $1,000
05/17/19 $600
05/31/19 $1,000
05/31/19 $1,000
06/27/19 $500
07/01/19 $1,500
07/05/19 $500
07/12/19 $500
07/15/19 $160
07/19/19 $500
07/22/19 $340

 

 

 

 

88

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 91 of 140 PagelD #: 94

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

07/26/19 $500
07/29/19 $370
08/02/19 $500
08/09/19 $500
08/12/19 $800
08/16/19 $500
08/16/19 $1,100
08/30/19 $2,500
09/06/19 $500
09/11/19 $200
09/13/19 $500
09/20/19 $500
09/23/19 $600
09/25/19 $300
09/27/19 $500
10/04/19 $500
10/11/19 $500
10/18/19 $500
10/23/19 $1,500
10/25/19 $500
10/28/19 $300

 

 

 

 

89

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 92 of 140 PagelD #: 95

 

10/31/19 $3,000

 

Total $40,783

 

 

 

 

138. While reviewing transactions in Target Account #1, I also observed that
ESSER regularly makes large cash withdrawals from this account. In fact, from June 28,
2018 through July 11, 2019, ESSER withdrew $242,462 in cash from this account.
Furthermore, on several occasions, ESSER appeared to be intentionally avoiding
currency reporting requirements when making the withdrawals.*? For example, on the
dates of June 28, 29 and July 2, 2018, ESSER withdrew $9,000 in cash each day from
Target Account #1. Again, on March 26, 27, and 28 of 2019, ESSER withdrew $9,000
daily from this same account. ESSER is likely conducting these withdrawals in this
manner to avoid currency reporting requirements and to conceal his money laundering
activities.

Transfers from Target Account #1 to Target Account #2 for the Purchase of Real Estate

139. ESSER’s BoA account ending in 9446, is an account listed under “Esser
Properties, LLC” at 9 Fisher Street, Apartment 3, North Attleboro, MA 02760 (Target
Account #2). This account caught my attention due to some large transfers of drug
proceeds that ESSER made from Target Account #1 into this account. In roughly six
months from November of 2018 to June of 2019, ESSER transferred $87,940 between

these accounts as seen in the graph listed below. ESSER opened Target Account #2 in

 

49 Federal law requires financial institutions to report currency (cash or coin) transactions over $10,000
conducted by, or on behalf of, one person, as well as multiple currency transactions that aggregate to be
over $10,000 in a single day. (https:/ / www .fincen.gov.)

90

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 93 of 140 PagelD #: 96

the name of Esser Properties, LLC in September of 2017, just after he incorporated that

company in the state of Pennsylvania. This is the same month that he purchased his first
property in York, PA using drug proceeds. I believe that ESSER opened Target Account
#2 for the sole purpose of laundering his drug proceeds and investing these proceeds in

real estate transactions.

 

 

 

 

 

 

 

 

 

 

 

Transfers from Target Account #1 to
Target Account #2
Transfer Date Amount
11/26/18 $,2000
02/05/19 $9,000
02/21/19 $5,540
02/21/19 $5,000
03/01/19 $3,400
04/08/19 $8,000
05/28/19 $25,000
06/05/19 $30,000
Total $87,940

 

 

 

 

140. The primary purpose of the transfer of funds from Target Account #1 to
Target Account #2 was to pay for and maintain real estate that ESSER purchased in
York, PA with drug proceeds and thereby launder the drug money. For example:

a. In February of 2019, ESSER transferred $19,540 from Target Account #1 to

Target Account #2. ESSER used these funds in Target Account #2, to pay:

91

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 94 of 140 PagelD #: 97

e A home inspection and appraisal company ($9,657.80) for work done
at 460 S. Pershing Ave., York, PA®5°;
e The York, PA City Treasurer for taxes on properties that he owns at
460 S Pershing Ave, 542 Queen Street, 929 W. Poplar Street, 437 Cooper
Place, 614 S. Queen Street and 520 S. Queen Street, all in York, PA; and
e A property maintenance company ($15,234) on October 23, 2019.
b. The $11,400 in funds transferred in March and April of 2019 appeared to

be used to write checks for renovations made to properties ESSER owns
in York because ESSER listed the addresses on the checks that he wrote
from Target Account #2 to home repair and renovations companies.

c. The two largest transfers made from Target Account #1 to Target Account
#2 were made on May 28th and June 5th of 2019. Both of these transfers
were made to purchase properties in York, Pennsylvania, as explained in
paragraphs 128 d and e.

d. ESSER transferred $25,000 in drug proceeds into Target Account #2 on
May 28, 2019. Two days later, on May 30, 2019, ESSER wrote a check for
$25,000 against this account to an individual named Chong Su Kim for
“656 E. Princess St.” I reviewed the York County (PA) Real Estate
Assessment Database for this property and discovered that on June 21,
2019, Esser Properties LLC purchased 656 E Princess St, York, PA for

$25,000 from Kim Chong Su & Abboud Ray. Furthermore, on October 7,

 

50 On December 3, 2019, I observed that 460 S. Pershing Avenue is being advertised on the “Yorktowne
Property Shoppe” property management website www.ypsrentals.managebuildings.com as being
available for rent at $945 per month. The website lists this property as a “Beautifully renovated five
bedroom home for rent...”

92

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 95 of 140 PagelD #: 98

2019, ESSER wrote a check from Target Account #2 in the amount of
$10,000 to “Advanced Property Maintenance LLC” for “656 E. Princess
St.”
e. OnJune 5, 2019, after transferring $35,000 in drug proceeds from Target
Account #1 to Target Account #2, ESSER wrote a check for $30,000 on the
same day to Chong Su Kim and Ray Abboud for “561 W. Princess.” A
review of the York County Real Estate Assessment Database revealed that
on June 21, 2019, this property was sold by “Abboud Ray & Kim Chong
Su” to Esser Properties LLC for $30,000.
Other York, PA Properties
141. After making the discovery that ESSER purchased these two properties in
York, Pennsylvania, using the proceeds of drug trafficking, I conducted a further review
of the York County Real Estate Assessment Database for similar transactions. The
following graph represents all York County, PA real estate transactions made by Esser

Properties, LLC, that I have uncovered:

 

 

 

 

Date Property | Seller Buyer Amount Payment Origin
09/01/2017 | 929 W. Gurreri | Esser $30,100 Wire transfer and
Poplar St. | Christine | Properties cash withdrawal for
M& LLC partial payment from
Harold E TA#1
11/28/2017 | 5425S. CR Esser $28,500 Unknown
Queen Property | Properties
Street Group LLC
LLC
12/26/2017 | 5208. Kim Esser $19,000 Check from TA#2
Queen Chong Properties after cash deposits
Street Su & LLC

 

 

 

 

 

 

 

 

93

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 96 of 140 PagelD #: 99

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Abboud
Ray
01/08/2018 | 437 Kim Esser $17,000 Check from TA#2
Cooper | Chong Properties after cash deposits
Place Su & LLC
Abboud
Ray
03/12/2018 | 460 S. Kim Esser $25,000 Check from TA#2
Pershing | Chong Properties following cash
Avenue |Su& LLC deposits
Abboud
Ray
03/12/2018 | 6145. Kim Esser $25,000 Check from TA#2
Queen Chong Properties following cash.
Street Su & LLC deposits
Abboud
Ray
06/12/2019 | 625 500 Inc. | Esser $15,000 Unknown
Girard Properties
Rear LLC
Avenue
06/21/2019 | 656 E. Kim Esser $25,000 Check from TA#2
Princess | Chong Properties after transfer from
Street Su & LLC TA#1
Abboud
Ray
06/21/2019 | 561 W. Kim Esser $30,000 Check from TA#2
Princess | Chong | Properties after transfer from
Street Su & LLC TA#1
Abboud
Ray
10/01/2019 | 1142 E. Joseph Esser $55,000 Wire transfer from
Poplar H. and Properties TA#1 to third party
Street Lisa A. LLC company
Dodson
01/03/2020 | 326 George D | Esser $65,000 Wire transfer from
Frederick | Zahos Properties TA#1 to third party
Court LLC company
Totals $334,600
142. In addition to transferring suspected drug proceeds from Target Account

94

 

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 97 of 140 PagelD #: 100

#1 into Target Account #2, I also observed that ESSER deposited large amounts of cash
into Target Account #2. Based on the facts learned during the course of this
investigation including the fact that ESSER has no consistent source of legitimate
income to account for those deposits and accepted cash payments for the sale of illegal
steroids, I believe that these large unexplained cash deposits into Target Account #2
were from the proceeds of illegal sales of controlled substances. The chart below

outlines these large cash deposits into Target Account #2:

 

 

 

 

 

 

 

 

 

 

 

 

 

Cash Deposits Made into Target Account #2
Date Cash Deposit
11/14/2017 $4,300
11/17/2017 $8,610
11/21/2017 $9,000
11/22/2017 $8,980
12/18/2017 $8,900
12/19/2017 $8,250
01/12/2018 $9,780
01/22/2018 $9,600
01/29/2018 | $8,035
02/14/2018 $8,950
02/15/2018 $8,585

 

 

 

 

95

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 98 of 140 PagelD #: 101

 

03/02/2018 $5,590

 

Total $98,580

 

 

 

 

143. As this graph points out, in an approximately four-month period, ESSER
deposited nearly $100,000 in drug proceeds into Target Account #2. Most of these cash
deposits were for amounts slightly below the $10,000 mark, the mandatory FinCEN
reporting threshold for monetary transactions as discussed previously in this affidavit. I
believe ESSER intentionally conducted multiple cash deposits below $10,000 to avoid
currency reporting requirements.

144, The purpose of these cash deposits into Target Account #2 appeared to be
mainly for the purpose of purchasing real estate in York, PA.

a) ESSER wrote a check for $19,000 from Target Account #2 on November
22, 2107 to “Ray Abboud and Chong Su Kim.” In the note line for this
check, ESSER wrote “520 S. Queen St.” York County Assessor records
show that ESSER purchased the home located at 520 S. Queen Street in
York, Pennsylvania, on December 26, 2017, for $19,000. The check for this
property cleared on December 7, 2017. I believe this demonstrated that
ESSER used cash drug proceeds that he deposited into Target Account #2

to purchase 520 S. Queen Street in York, PA.5!

 

51 On December 3, 2019, the property located at 520 S Queen Street in York, Pennsylvania, was listed for
rent on the website www.apartments.com. The entry for this property states the following: “Newly
renovated 3-4 bedroom home for rent in York City! Check out the granite counters, brand new kitchen
and brand new furnace!” The website states that the property is managed by Yorktowne Property
Shoppe, LLC. ESSER makes payments to Yorktowne Properties using Target Account #2. For example,

96

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 99 of 140 PagelD #: 102

b) On December 20, 2017, ESSER wrote another check to “RAY Abboud &

145.

Chong SuKim” in the amount of $17,000, from Target Account #2. This
check listed the note “437 Cooper Place.” This check cleared on December
27,2017. Public records show that on January 8, 2018, ESSER purchased
the property at 437 Cooper Place for $17,000 from Abboud and Kim.

On February 16, 2018, ESSER wrote a check from Target Account #2 for
$25,000, to Abboud and Kim for “460 S. Pershing Ave.” On this same date,
ESSER wrote another check from Target Account #2 to Abboud and Kim
for $25,000, for 614 S. Queen Street. Both of these checks cleared on
February 27, 2018. Assessor records show that ESSER purchased these
properties for $25,000 each on March 12, 2018, from Abboud and Kim.

Bank records for ESSER’s accounts for September and October of 2019,

show that on September 27, 2019, he sent a wire transfer from Target Account #1, his

main depository for drug proceeds, to the Susquehanna Abstracting Company. This

wire was in the amount of $58,437.61. I conducted a web search of this company and

discovered that this is a Title Company associated with the law offices of Murphy,

Butterfield & Holland, P.C. in York, Pennsylvania, that specializes in title insurance and

other real estate services. Following this discovery, I conducted a search of the York

County Assessor’s Office database and discovered that on October 1, 2019, ESSER,

under the name of ESSER Properties, LLC, purchased the property located at 1142 E

 

on May 30, 2019, ESSER sent $800 to Yorktowne Properties. Based on these facts, I believe that Yorktown
manages some of ESSER’s properties in York, Pennsylvania.

97

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 100 of 140 PagelD #: 103

Poplar Street in York, Pennsylvania, for $55,000. ESSER purchased this house from
Joseph and Lisa Dodson. Based on these facts, I believe that ESSER used drug proceeds
from Target Account #1 to pay a second party, the Susquehanna Abstracting Company,
for the property located at 1142 E Poplar Street in York, Pennsylvania.

146, Banking records reveal that on December 27, 2019, ESSER sent a wire
transfer in the amount of $66,087.24 from Target Account #1 to a law firm based in
York, PA. According to this law firm’s website, they share the same address, 17 E
Market Street in York, PA, where ESSER registered his business Esser Properties, LLC
in 2017. I visited this law firm’s website and observed that they claim to specialize in
real estate among other legal practices. Based on these facts, I believe that ESSER used
illegally acquired proceeds to pay for the property located at 326 Frederick Court in
York, which was purchased on January 3, 2020, shortly after this wire transfer was
completed.

147. Ialso observed that ESSER used funds from Target Account #1 to help
purchase the property located at 929 W Poplar Street in York, in September of 2017. This
appears to be the first property that ESSER purchased in York, which he currently still
owns. BoA records for Target Account #1 revealed that on July 31, 2017, approximately
one month prior to the purchase of this property, ESSER withdrew $9,000 in cash. On
August 31, 2017, one day prior to the purchase of this property, ESSER sent a wire
transfer of $3,539.36 to the Susquehanna Abstracting Company. There is a note listed in
the wire transfer “9 29 WEST POPLAR ST YORK PA.”

148. Inall, during the course of the previous two years, ESSER purchased

98

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 101 of 140 PagelD #: 104

eleven properties for a total of $334,600 in York, Pennsylvania. Based on the facts

adduced in this investigation, I believe that all eleven of these properties were

purchased using funds that ESSER earned from the illegal sale of steroids.
Cryptocurrency Activity

149. As previously stated herein, all verified and confirmed cryptocurrency
transactions are recorded and in a public ledger known as the blockchain. I reviewed
the blockchain at www.blockchain.com and observed my cryptocurrency transaction
with ESSER that occurred on June 25, 2019. While reviewing this transaction, I clicked
on ESSER’s cryptocurrency wallet address and observed that this particular wallet only
had five total associated transactions. The last of these transactions occurred on July 18,
2019, when the cryptocurrency in that wallet was transferred to another wallet with the
address of xxxxxxxXXXXXXXXXXXXXXXXXXXXXXXPRy/7,

150. I then clicked on the address where ESSER sent the funds that I sent to
him and discovered that this particular address had over 1,090 transactions between
when this wallet began receiving funds on October 16, 2017 and October 18, 2019. As of
October 18, 2019°2, this wallet received approximately 237.77454616 BTC. As of October
18, 2019, at approximately 5:28 PM, this was the equivalent of approximately
$1,888,840.57. It is unknown if ESSER controls this secondary wallet.

151. Ibelieve that based on the fact that ESSER transferred the proceeds that I

sent to him to another cryptocurrency account with a large volume of transactions, he

 

52 According to the blockchain, this was the total amount that this wallet received as of 5:28 PM on
October:18, 2019.

\

99

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 102 of 140 PagelD #: 105

controls multiple cryptocurrency wallet accounts and uses these wallets to receive and
launder the proceeds earned from the sale of controlled substances.54
Purchase of the Target Vehicles Using Proceeds from the Target Accounts
152. ESSER purchased several vehicles using money earned from the sale of
illegal controlled substances. Specifically, ESSER has purchased four vehicles used by
him and his wife, Vieira-Esser. While conducting surveillance in this investigation, I
have observed ESSER driving two different vehicles:

e awhite 2019 Toyota Camry bearing MA registration 6GW891 registered to
him at Subject Premises #4; and

e a blue 2017 Chevrolet Corvette bearing MA registration 1DAA34 also
registered to him at Subject Premises #4.

153. In addition to these two vehicles, Inspector Hebert informed me that while
conducting surveillance of Subject Premises #1 in September of 2019, he also observed a
third vehicle, a 2016 black BMW bearing MA registration 9EX366, registered to
“Regiane Vieira” at Subject Premises #1.

154. Areview of Target Account #1 reveals that ESSER made several
payments for the Toyota Camry using proceeds from his steroids trafficking scheme.
According to Massachusetts Department of Transportation (DOT) records, ESSER

purchased this Toyota Camry on March 8, 2019 from Boch Toyota South located in

 

53 Based on an analysis of these wallets and the accounts publicly available transactional data, I believe
that the cryptocurrency wallet ESSER provided to me referenced in this affidavit may be associated with
the cryptocurrency exchange ‘Coincola’. Coincola is an exchange based in Hong Kong that allows
individuals to purchase or sell cryptocurrencies in exchange for fiat currency or other cryptocurrencies.
Attempts to contact Coincola to inquire about compliance with requests for information have remained
unanswered.

100

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 103 of 140 PagelD #: 106

North Attleboro, Massachusetts. DOT records list the sales price as $37,758. At the time
of purchase, ESSER traded in a 2017 Toyota Corolla valued at $8,132. This brought the
amount owed for the 2019 Toyota Camry down to $29,626. With taxes and other fees,
this 2019 Toyota Camry cost $32,145.13. On March 22, 2019, ESSER wrote a check
(check #8729) drawn against Target Account #1 to Toyota Financial in the amount of
$25,000. These funds were withdrawn from Target Account #1 on March 25, 2019. The

chart below shows the payments made from Target Account 1 towards the Toyota

 

 

 

 

 

 

 

 

Camry:54
Esser Payments Towards 2019 Toyota Camry
Date Payment Payment Recipient
Type

03/25/19 $25,000 BOA Bill Pay_| Toyota Financial
04/12/19 $2,000 BOA Bill Pay _| Toyota Financial
05/15/19 $2,500 BOA Bill Pay | Toyota Financial
Totals $29,500

 

 

 

 

155. ESSER also used drug proceeds from Target Account #1 to pay for his
2017 Chevrolet Corvette. According to Massachusetts DOT records, ESSER purchased
this Chevrolet Corvette on May 2, 2019, from a private individual located in Bear,
Delaware. DOT records list the sales price as $43,950, and list no lien on the vehicle.
Although Target Account #1 does not show any bank transfers directly to this
individual, ESSER did make numerous large cash withdrawals during this period. In

late March of 2019, ESSER made three separate $9,000 cash withdrawals from Target

 

54 A review of a Car Fax Report associated with this vehicle reveals that when the vehicle was serviced on
August 29, 2019, in North Attleboro, Massachusetts, the odometer reading was 4,726.

101

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 104 of 140 PagelD #: 107

Account #1 totaling $27,000. In April of 2019, ESSER made four $9,000 cash
withdrawals from Target Account #1 totaling $36,000.55 Based on the large number of
cash withdrawals leading up to the purchase of this Corvette, I believe that ESSER used

drug proceeds from Target Account #1 to pay for this vehicle.

 

 

 

 

 

 

 

 

 

 

 

Cash Withdrawals from Target Account #1 Believed to
have been used to Pay for the 2017 Chevrolet Corvette
Date Payment
03/26/2019 $9,000
03/27/2019 $9,000
03/28/2019 $9,000
04/04/2019 $9,000
04/05/2019 $9,000
04/19/2019 $9,000
04/22/2019 $9,000
Totals $63,000

 

 

 

156. ESSER also used drug proceeds derived from Target Account #1 to pay
for his wife’s 2016 BMW X6. According to Massachusetts DOT records, De Moraes
Delesposti Vieira5” purchased this BMW X6 on July 13, 2019, from Autobahn USA
located in Westborough, Massachusetts. DOT records list the sales price as $40,295. At
the time of purchase, De Moraes Delesposti Vieira traded in a 2016 Toyota Camry
valued at $12,500.58 This brought the amount owed for the 2016 BMW X6 down to

$27,795. With taxes and other fees, this 2016 BMW X6 cost $34,234.19, On July 12, 2019,

 

55 As previously stated in this affidavit, I believe that ESSER debited this cash from his account in
separate increments of $9,000 for the purpose of avoiding currency reporting requirements.

56 A review of a Car Fax Report associated with this vehicle revealed that when the vehicle was serviced
on May 28, 2019, in North Attleboro, Massachusetts, the odometer reading was 30,227.

57 DOT records refer to De Moraes Delesposti Vieira simply as “Regiane Vieira.”

58 This 2016 Toyota Camry trade-in vehicle was registered to Vieira (a/k/a De Moraes Delesposti Vieira).

102

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 105 of 140 PagelD #: 108

ESSER used his debit card associated with Target Account #1 to pay Autobahn USA in
the amount of $2,000.59 On July 15, 2019, ESSER wrote a cashier's check in the amount
of $34,234.19 (the remaining balance on this vehicle) to Autobahn USA. These funds
were withdrawn from Target Account 1 on July 15, 2019. The chart below shows the

payment made from Target Account 1 towards this vehicle:°°

 

 

 

 

 

 

Payments Towards 2016 BMW X6
Date Payment Payment Recipient
Type
07/12/2019 $2,000.00 Debit Card Autobahn USA
07/15/2019 $34,234.19 Cashier's Autobahn USA
Check
Total $36,234.19

 

 

 

 

 

157, On February 4, 2020, while conducting research with the Massachusetts
Registry of Motor Vehicles into any updated information pertaining to ESSER or
Vieira-Esser, I observed that another vehicle was registered to Vieira-Esser, the gray
2015 Toyota Camry referenced in this affidavit. I inquired with the Registry of Motor
Vehicles and determined that on December 26, 2019, ESSER sold this vehicle to Vieira-
Esser for $3,000. There was no lien listed for the vehicle. The Registry listed the mileage
as 68,244 at the time of this sale. The Registry also provided a copy of the vehicle’s
Certificate of Title, which listed ESSER as originally purchasing this vehicle for $8,000

on November 25, 2019. A review of Targett Account #1 reveals that ESSER made two

 

59 Autobahn USA responded to a subpoena request for information concerning this sale of the BMW X6.
According to Autobahn USA records, Esser signed for this partial payment of $2,000 made on
7/12/2019.

60 At the time of the sale of this vehicle to De Moraes Delesposti Vieira, the mileage was listed as 26,355.

103

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 106 of 140 PagelD #: 109

cash withdrawals of $9,000 each during the month of November totaling $18,000.
However, there are no checks or other notations associated with this account regarding
the purchase of the 2015 Toyota Camry.

158. ESSER also used drug proceeds derived from Target Account #1 to help
pay for ALISON’s 2016 black Nissan Rogue. According to Massachusetts DOT records,
ALISON purchased this Nissan Rogue on February 4, 2019, from Car Max located in
North Attleboro, Massachusetts for $23,003. ALISON paid $10,000 for this vehicle and
financed the remainder of the purchase through Ally Financial. ESSER’s Target
Account #1 shows that on February 4, 2019, ESSER wrote a check to Car Max in the
amount of $7,000. As of October 28, 2019, Ally listed an outstanding balance on this

vehicle of $10,333.13.

ESSER’s Tax Returns

159. On October 28, 2019, an Ex Parte Order was signed by a Federal
Magistrate Judge in the District of Rhode Island requesting the tax returns for David
ESSER (2014-2018) and Esser Properties, LLC (2017-2018). On January 28, 2020, the
documents were received from the Internal Revenue Service (IRS) at the United States
Attorney’s Office in the District of Rhode Island. On January 29, 2020, I reviewed the
returns and return information for David ESSER. There were no federal income tax

returns filed for Esser Properties, LLC.

 

61 According to information received from CARFAX, as of June 27, 2019, the mileage listed for this vehicle
was 20,082.

104

 

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 107 of 140 PagelD #: 110

160. Insum, ESSER did not report income that remotely accounted for the
funds that I observed flowing into and out of his bank accounts. Nor does it account for
his spending. He appears to be concealing the income derived from steroid trafficking.
In the past five years, the highest annual income he reported was under $40,000. In the
past two years, it was less than $10,000.

161. Inaddition to ESSER’s tax returns, the IRS also provided Information
Returns Processing (IRP) documents which consist of reported payments made by third
parties to ESSER and Esser Properties, LLC. 1 am aware from reviewing Target Account
#1 that ESSER regularly used a processing and financial services company to receive
payments from suspected steroid customers. However, in November of 2018, he
discontinued his use of that company and began primarily using Zelle and
cryptocurrency to receive his steroid payments. In reviewing the IRP documents, I
observed that in 2017 and 2018 ESSER reportedly received payments from that
processing and financial services company exceeding $350,000 that he likewise did not
declare.

162. The IRS also provided IRP documents pertaining to Esser Properties, LLC.
A property management company, based in Lancaster, PA, was listed in two separate
IRS 1099-MISC Form filings in 2018 and 2019 and reporting rental income to Esser
Properties, LLC. of under $50,000.

163. lam aware from working this investigation that ESSER’s primary source
of income is the proceeds that he earns from the illegal sale of steroids. He spends
lavishly to buy cars, luxury goods and real estate. My review of ESSER’s tax returns

105

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 108 of 140 PagelD #: 111

revealed that his declared income is grossly inconsistent with his spending and the
funds deposited into Target Account #1.
Other Anonymous Tips

164. Ihave been informed by Mansfield Detective Lattanzio that, in addition to
the aforementioned tip received by Mansfield Police in March of 2019 concerning
ESSER’s suspected illegal activities, there have been several other tips submitted to
police departments regarding ESSER’s illegal operation. Although the tips were
anonymous the information was consistent with and corroborated by my long-term
investigation and therefore appear to be reliable.

165. The two separate tips about ESSER were submitted through an
application called “My Police Department App.” My Police Department App allows users
to download the application onto smart phones and other devices and provides
communication between the public and police departments, including a tip-line feature.

166. ‘The first tip was submitted on August 30, 2019 and appears to have been
mistakenly received by the Attleboro, MA Police Department as opposed to North
Attleboro Police. This tip, which does not list any information regarding the tipster,
states the following:

THIS PERSON RUNS GOLDLINE LABS. AN UNDERGROUND DRUG
LAB THAT PRODUCES LARGE QUANTITIES OF DRUGS. HE TAKES
ORDERS VIA EMAIL AND SHIPS HIS DRUGS THROUGH THE POSTAL
SYSTEM. HE OWNS AND RUNS THIS FORUM: _hardcore-
underground.com<http://hardcore-underground.com> HIS AKA'S:
GOLDLINE, Dred David M. Esser 145 Washington St North Attleboro, MA.
02760 Age 47 phone: (508) 643-0961 email: Thegoldline@protonmail.com.

106

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 109 of 140 PagelD #: 112

167. Iknow from working this investigation that ESSER uses 145 N.
Washington Street, Apt 7, North Attleboro, MA to stash his supply of steroids and other
narcotics. I also know from my own undercover communications with ESSER, that he
uses the e-mail address of Thegoldline@protonmail.com listed in this tip.

168. Even more recently On January 26, 2020, a second tip was sent using this
same app to the Attleboro Police Department regarding ESSER. The tip, which listed
the sender only by a first name and e-mail address, stated the following:

Dave has been selling steroids through his online website for over 5 years
he stores his inventory in his second apartment which his ex wife Alison
Esser goes and packages purchases. He keeps all information on his home
computer and gets paid cash sent through the mail which his ex wife’s
boyfriend picks up for them.

169. Although the sender of this tip has not yet been identified, I am aware
from this investigation that ESSER works with ALISON and MCLAUGHLIN in the
distribution of steroids. Both these tips further corroborate the information set forth in
this affidavit regarding ESSER’s steroid trafficking operation.

Esser’s Newest Residence, Subject Premises #4

170. Throughout the course of this investigation I have gathered evidence of
ESSER’s illegal trafficking activities conducted at his long-term residence (Subject
Premises #1), his stash house (Subject Premises #2) and his PO Box (Subject Premises
#3). Although ESSER has continued to use these three locations to conduct his criminal
activity, I have become aware of a new residence associated with ESSER, Subject
Premises #4.

107

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 110 of 140 PagelD #: 113

171. On February 4, 2020, while conducting a search of the current
registrations for ESSER’s main two vehicles, his 2019 Toyota Camry and 2017 Chevrolet
Corvette, I became aware that the address associated with these two vehicles had
changed from Subject Premises #1 to 74 Oakhurst Street, Unit A, North Attleboro, MA
(Subject Premises #4), This address is approximately one-half mile from Subject
Premises #1. ©

172. Based on this information, on February 4, 2020, I traveled to North
Attleboro and conducted physical surveillance at Subject Premises #4. On that date, at
approximately 7:00 pm, I observed a gray-colored Toyota Camry parked in the
driveway of the Subject Premises #4 bearing MA registration, 1BJE17. A search of law
enforcement databases reveals that this vehicle is registered to ESSER’s spouse, Regiane
Celi DELESPOSTI (DOB - 3/11/1987), of 9 Fisher Street, Apt 3, North Attleboro, MA.

173. On this same date, I then conducted physical surveillance in the vicinity of
Subject Premises #2, ESSER’s known stash house. At approximately 7:05 pm, I
observed ESSER’s white Toyota Camry, parked directly across from the entrance to
Subject Premises #2 on N. Washington Street. I parked on N. Washington Street a short
distance from ESSER’s vehicle. At approximately 7:55 pm, I observed an individual I
believe to be ESSER exit 145 N. Washington Street and walk across the street and get
into the Camry. ESSER’s drove past me in the direction of Oakhurst Street. I traveled in

that same direction using a parallel street to avoid being observed by ESSER. I then

 

62 Subject Premises #4 occupies the left half of one structure containing two separate residences, Unit A
and Unit B. Each of the two units has their own separate driveway space on their respective sides of the
building.

108

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 111 of 140 PagelD #: 114

drove directly to 74 Oakhurst Street and observed that ESSER’s Camry was parked in
the driveway of Subject Premises #4. The lights were on inside of this residence and
Vieira-Esser’s Toyota Camry was still parked in the driveway.

174. On February 10, 2020, I again conducted physical surveillance of Target
Premises #4. On this date, at approximately 10:00 am, I observed three vehicles parked
in the driveway of the residence; ESSER’s 2019 white Toyota Camry; Vieira-Esser’s
black BMW i6 and ALISON’s 2016 black Nissan Rogue. On this same date, at
approximately 11:00 am, I observed that the Nissan Rogue was no longer in the
driveway of the Subject Premises #4. I then drove to the vicinity of the Subject Premises
#1, exited my vehicle and walked past that residence and observed the Nissan Rogue
parked in the rear parking space behind Subject Premises #1. I know that ALISON
works for ESSER in the packaging and distribution of controlled substances. Based on
the fact that I observed ALISON’s vehicle parked on the properties of both Target
Premises #4 and Target Premises #1 leads me to believe that ESSER is using both
locations in furtherance of his trafficking scheme.

175. Icontacted USPIS Inspector Brian Bukuras and inquired if ESSER had
recently filed for a change of address with the USPS. According to Inspector Bukuras, as
of February 11, 2020, ESSER had not filed or a change of address with the USPS.
However, Inspector Bukuras did observe that on January 30, 2020, ESSER signed for a
mail parcel that was addressed to him at the Subject Premises #4. Also, on February 6,
2020, ESSER received a mail parcel addressed to him at the Subject Premises #1 from a
company called Victory Packaging, LP of Dayton, NJ. I conducted a web search for this

109

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 112 of 140 PagelD #: 115

company and observed that they are a vendor of all types of packaging products such
as shrink wrapping, flexible packaging and other custom packaging catering to business
customers. I know from observing the trash discarded from Subject Premises #1 that
ESSER uses packaging such as that described on this company’s website to package his
steroids from distribution.

176. ILalso requested additional documents from BoA associated with Target
Account #1 and #2. BoA responded to my request and provided me with, among other
things, a copy of a check written by ESSER on January 11, 2020 in the amount of $7,500.
This check was made out to “809 East Washington Street, LLC.” A search of the Bristol
County, MA online property assessing resources reveals that Target Premises #4 is
owned by “809 East Washington Street LLC.” Furthermore, according to BoA records,
ESSER wrote another check on January 11, 2020 to 809 East Washington Street, LLC in
the amount of $1,000 with a note on the check stating, “Pet Deposit.”

177. While reviewing ESSER’s Target Account #1, I also observed that on
January 14, 2020, ESSER spent over $13,000 at two furniture dealers and a window
blind company. These payments were in the form of debit card purchases associated
with Target Account #1. I believe that ESSER made these payments to furnish his new
residence located at Subject Premises #4.

178. On February 12, 2020, I learned from the North Attleboro Electric

Company that ESSER’s account is still active at Subject Premises #1 (9 Fisher St., Apt 3)

 

63 $09 East Washington LLC is a business entity registered in the State of Massachusetts and owned by an individual
from North Attleboro, MA who is currently unknown to this investigation.

110

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 113 of 140 PagelD #: 116

in his name. It has not been cancelled. ESSER also established a new account at Subject
Premises #4 (74 Oakhurst St. Unit A) in his name. His first bill is due on March 6, 2020.

179. Based on these observations, coupled with the fact that ESSER is still
receiving mail and paying the utility bills at Subject Premises #1, I believe that ESSER is
now maintaining two residences. I therefore believe that evidence and proceeds of

these crimes as described herein will be found at both locations.

VII. COMPUTERS, ELECTRONIC STORAGE, AND FORENSIC ANALYSIS

180. As further described in this affidavit and in Attachment B, this application
seeks permission to search for records, photographs, contacts, schedules, stored
communications and other evidence that might be found in data stored on a computer’s
hard drive, mobile phones or other storage media. Thus, the warrant applied for would
authorize the seizure of electronic storage media or, potentially, the copying of
electronically stored information, all under Rule 41(e)(2)(B).

181. [submit that if a computer or storage medium is found on the PREMISES,
there is probable cause to believe those records will be stored on that computer or
storage medium, for at least the following reasons:

a. Based on my knowledge, training, and experience, I know that computer
files or remnants of such files can be recovered months or even years after
they have been downloaded onto a storage medium, deleted, or viewed
via the Internet. Electronic files downloaded to a storage medium can be
stored for years at little or no cost. Even when files have been deleted,

111

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 114 of 140 PagelD #: 117

they can be recovered months or years later using forensic tools. This is so
because when a person “deletes” a file on a computer, the data contained
in the file does not actually disappear; rather, that data remains on the

storage medium until it is overwritten by new data.

b. Therefore, deleted files, or remnants of deleted files, may reside in free
space or slack space— that is, in space on the storage medium that is not
currently being used by an active file—for long periods of time before
they are overwritten. In addition, a computer’s operating system may also

keep a record of deleted data in a “swap” or “recovery” file.

c. Wholly apart from user-generated files, computer storage media—in
particular, computers’ internal hard drives — contain electronic evidence of
how a computer has been used, what it has been used for, and who has
used it. To give a few examples, this forensic evidence can take the form of
operating system configurations, artifacts from operating system or
application operation, file system data structures, and virtual memory
“swap” or paging files. Computer users typically do not erase or delete
this evidence, because special software is typically required for that task.

However, it is technically possible to delete this information.

d. Similarly, files that have been viewed via the Internet are sometimes

automatically downloaded into a temporary Internet directory or “cache.”

112

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 115 of 140 PagelD #: 118

e, In the event that a user changes computers, the user will typically transfer
files from the old computer to the new computer, so as not to lose data. In
addition, users often keep backups of their data on electronic storage
media such as thumb drives, flash memory cards, CD-ROMs, or portable

hard drives.

f. Based on the evidence related to this investigation, | am aware that
computer equipment was used to communicate, receive drug orders and
payments, generate, record and store information in the drug trafficking

scheme.

182, Through my training, education, and experience — including my
participation in this case and my review of reports and documents relating to it—I have
learned that individuals who engage in these drug trafficking offenses often keep
significant physical evidence, fruits, and instrumentalities of their crimes inside their
residences, including, but not limited to, controlled substances, packaging material and
packing inserts (from incoming cash deliveries), shipping labels (from incoming cash
deliveries), ledgers reflecting transactions and funds laundered, financial transaction
reports, customer and supplier lists, identification documents and records confirming
residency, access devices relating to supplies and financial accounts (such as swipe
cards to medical offices and credit and debit cards), detailed financial records, cash and
tangible proceeds.

183. Ihave also learned through training, education, and experience that such

113

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 116 of 140 PagelD #: 119

evidence, fruits, and instrumentalities are often stored in locked containers, safes, secret
compartments, closets, drawers, above or below ceiling and floor tiles, behind false
walls, and in other places intended to avoid detection by other people, including law
enforcement.

184. Finally, I know that the commission of the offenses in the manner set forth
in this affidavit necessarily requires the use of computers, smart phones, tablets, or
other computer devices and storage media for the perpetrator to access cryptocurrency
exchanges and wallets, connect with customers and co-conspirators, and engage in
transfers of digital currency. I have learned through training and experience that
individuals who engage in these offenses in this way also commonly use such electronic
devices to keep track of suppliers, customers and co-conspirators, keep records of illegal
transactions and criminal proceeds, and store copies of online chats, emails, and other
data. In addition, I know, based on training and experience, that perpetrators maintain
copies of software programs and other applications to assist with their cryptocurrency
activities, including, but not limited to, cryptocurrency client and wallet files, digital
signature software and related authentication keys, as well as encryption software and
related encryption keys. In such cases, I know that perpetrators often keep such
electronic devices inside their homes. In some cases, these devices can be as small asa
postage stamp. In the case of smart phones, tablets, and laptop computers,
perpetrators may also keep such devices on their person, either in their pockets or in
containers such as carrying bags, cases, backpacks or protective sleeves.

185. Because these crimes involved the use of cryptocurrency and encryption,

114

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 117 of 140 PagelD #: 120

the items to be seized could be stored almost anywhere within the subject premises, in
both physical and electronic formats. For example, Attachment B seeks cryptocurrency
addresses, private keys, recovery seeds, PGP keys, and passwords. These pieces of data
comprise long and complex character strings, and in my training and experience I know
that many cryptocurrency users write down or otherwise record and store such items
because they are too long to commit to memory. As such, these keys, passwords, and
addresses may be documented in writing and secreted anywhere within a residence.
186. Forensic evidence. As further described in Attachment B, this application
seeks permission to locate not only computer files that might serve as direct evidence of
the crimes described on the warrant, but also for forensic electronic evidence that
establishes how computers were used, the purpose of their use, who used them, and
when. There is probable cause to believe that this forensic electronic evidence will be on
any storage medium in the subject premises because:
a. Data on the storage medium can provide evidence of a file that was once
on the storage medium but has since been deleted or edited, or of a
deleted portion of a file (such as a paragraph that has been deleted from a
word processing file). Virtual memory paging systems can leave traces of
information on the storage medium that show what tasks and processes
were recently active. Web browsers, e-mail programs, and chat programs
store configuration information on the storage medium that can reveal
information such as online nicknames and passwords. Operating systems
can record additional information, such as the attachment of peripherals,

115

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 118 of 140 PagelD #: 121

the attachment of USB flash storage devices or other external storage
media, and the times the computer was in use. Computer file systems can
record information about how the files were created and the sequence in

which they were created, although this information can later be falsified.

b. As explained herein, information stored within a computer and other
electronic storage media may provide crucial evidence of the “who, what,
why, when, where, and how” of the criminal conduct under investigation,
thus enabling the United States to establish and prove each element or
alternatively, to exclude the innocent from further suspicion. In my
training and experience, information stored within a computer or storage
media (e.g., registry information, communications, images and movies,
transactional information, records of session times and durations, internet
history, and anti-virus, spyware, and malware detection programs) can
indicate who has used or controlled the computer or storage media. This
“user attribution” evidence is analogous to the search for “indicia of
occupancy” while executing a search warrant at a residence. The existence
or absence of anti-virus, spyware, and malware detection programs may
indicate whether the computer was remotely accessed, thus inculpating or
exculpating the computer owner. Further, computer and storage media
activity can indicate how and when the computer or storage media was

accessed or used. For example, as described herein, computers typically

116

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 119 of 140 PagelD #: 122

contain information that log: computer user account session times and
durations, computer activity associated with user accounts, electronic
storage media that connected with the computer, and the IP addresses
through which the computer accessed networks and the internet. Such
information allows investigators to understand the chronological context
of computer or electronic storage media access, use, and events relating to
the crime under investigation. Additionally, some information stored
within a computer or electronic storage media may provide crucial
evidence relating to the physical location of other evidence and the
suspect. For example, images stored on a computer may both show a
particular location and have geolocation information incorporated into its
file data. Such file data typically also contains information indicating

when the file or image was created. The existence of such image files,
along with external device connection logs, may also indicate the presence
of additional electronic storage media (e.g., a digital camera or cellular
phone with an incorporated camera). The geographic and timeline
information described herein may either inculpate or exculpate the
computer user. Last, information stored within a computer may provide
relevant insight into the computer user’s state of mind as it relates to the
offense under investigation. For example, information within the
computer may indicate the owner’s motive and intent to commit a crime
(e.g., internet searches indicating criminal planning), or consciousness of

117

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 120 of 140 PagelD #: 123

guilt (e.g., running a “wiping” program to destroy evidence on the
computer or password protecting/ encrypting such evidence in an effort to

conceal it from law enforcement).

c. A person with appropriate familiarity with how a computer works can,
after examining this forensic evidence in its proper context, draw
conclusions about how computers were used, the purpose of their use,

who used them, and when.

d, The process of identifying the exact files, blocks, registry entries, logs, or
other forms of forensic evidence on a storage medium that are necessary
to draw an accurate conclusion is a dynamic process. While it is possible
to specify in advance the records to be sought, computer evidence is not
always data that can be merely reviewed by a review team and passed
along to investigators. Whether data stored on a computer is evidence
may depend on other information stored on the computer and the
application of knowledge about how a computer behaves. Therefore,
contextual information necessary to understand other evidence also falls

within the scope of the warrant.

e. Further, in finding evidence of how a computer was used, the purpose of
its use, who used it, and when, sometimes it is necessary to establish that a

particular thing is not present on a storage medium. For example, the

118

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 121 of 140 PagelD #: 124

presence or absence of counter-forensic programs or anti-virus programs

(and associated data) may be relevant to establishing the user’s intent.

187. I know that when an individual uses a computer unlawfully to manage
the transfer and storage of Bitcoin and other cryptocurrencies, the individual's
computer will generally serve both as an instrumentality for committing the crime, and
also as a storage medium for evidence of the crime. The computer is an instrumentality
of the crime because it is used as a means of committing the criminal offense. The
computer is also likely to be a storage medium for evidence of crime. From my training
and experience, I believe that a computer used to commit a crime of this type may
contain: data that is evidence of how the computer was used; data that was sent or
received; notes as to how the criminal conduct was achieved; records of Internet
discussions about the crime; and other records that indicate the nature of the offense.

188. Necessity of seizing or copying entire computers or storage media. In most cases,
a thorough search of a premises for information that might be stored on storage media
often requires the seizure of the physical storage media and later off-site review
consistent with the warrant. In lieu of removing storage media from the premises, it is
sometimes possible to make an image copy of storage media. Generally speaking,
imaging is the taking of a complete electronic picture of the computer's data, including
all hidden sectors and deleted files. Either seizure or imaging is often necessary to
ensure the accuracy and completeness of data recorded on the storage media, and to

prevent the loss of the data either from accidental or intentional destruction. This is true

119

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 122 of 140 PagelD #: 125

because of the following:

189. The time required for an examination. As noted above, not all evidence takes
the form of documents and files that can be easily viewed on site. Analyzing evidence
of how a computer has been used, what it has been used for, and who has used it
requires considerable time, and taking that much time on premises could be
unreasonable. As explained above, because the warrant calls for forensic electronic
evidence, it is exceedingly likely that it will be necessary to thoroughly examine storage
media to obtain evidence. Storage media can store a large volume of information.
Reviewing that information for things described in the warrant can take weeks or
months, depending on the volume of data stored, and would be impractical and
invasive to attempt on-site.

190. Technical requirements. Computers can be configured in several different
ways, featuring a variety of different operating systems, application software, and
configurations. Therefore, searching them sometimes requires tools or knowledge that
might not be present on the search site. The vast array of computer hardware and
software available makes it difficult to know before a search what tools or knowledge
will be required to analyze the system and its data on the Premises. However, taking
the storage media off-site and reviewing it in a controlled environment will allow its
examination with the proper tools and knowledge.

191. Variety of forms of electronic media. Records sought under this warrant could
be stored in a variety of storage media formats that may require off-site reviewing with
specialized forensic tools.

120

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 123 of 140 PagelD #: 126

192. Nature of examination. Based on the foregoing, and consistent with Rule
41(e)(2)(B), the warrant I am applying for would permit seizing, imaging, or otherwise
copying storage media that reasonably appear to contain some or all of the evidence
described in the warrant, and would authorize a later review of the media or
information consistent with the warrant. The later review may require techniques,
including but not limited to computer-assisted scans of the entire medium, that might
expose many parts of a hard drive to human inspection in order to determine whether it
is evidence described by the warrant. If, after inspecting the computers, it is
determined that some or all of this equipment is no longer necessary to retrieve and
preserve the evidence, the government will return it

193. Previewing the electronic evidence. The search teams will include, where
practicable, a forensic examiner who can preview the electronic evidence on site. This
will permit searching agents to be selective in what electronic evidence is seized to
minimize disruption and it will prevent the loss or destruction of evidence, particularly
the cryptocurrency which is uniquely susceptible to being transferred remotely by
electronic means.

194. Unlocking the device(s) with biometric features. The warrant I am applying for
would permit law enforcement to compel certain individuals to unlock a device subject
to seizure pursuant to this warrant using the device’s biometric features. I seek this
authority based on the following:

a. I know from my training and experience, as well as from information
found in publicly available materials published by device manufacturers,

121

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 124 of 140 PagelD #: 127

that many electronic devices, particularly newer mobile devices and
laptops, offer their users the ability to unlock the device through biometric
features in lieu of a numeric or alphanumeric passcode or password.
These biometric features include fingerprint scanners, facial recognition
features, and iris recognition features. Some devices offer a combination of
these biometric features, and the user of such devices can select which

features they would like to utilize.

b. Ifa device is equipped with a fingerprint scanner, a user may enable the
ability to unlock the device through his or her fingerprints. For example,
Apple offers a feature called “Touch ID,” which allows a user to register
up to five fingerprints that can unlock a device. Once a fingerprint is
registered, a user can unlock the device by pressing the relevant finger to
the device’s Touch ID sensor, which is found in the round button (often
referred to as the “home” button) located at the bottom center of the front
of the device. The fingerprint sensors found on devices produced by other

manufacturers have different names but operate similarly to Touch ID.

c. Ifa device is equipped with a facial recognition feature, a user may enable
the ability to unlock the device through his or her face. For example, this
feature is available on certain Android devices and is called “Trusted
Face.” During the Trusted Face registration process, the user holds the

device in front of his or her face. The device's front-facing camera then

122

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 125 of 140 PagelD #: 128

analyzes and records data based on the user’s facial characteristics. The
device can then be unlocked if the front-facing camera detects a face with
characteristics that match those of the registered face. Facial recognition
features found on devices produced by other manufacturers have

different names but operate similarly to Trusted Face.

d. Ifa device is equipped with an iris recognition feature, a user may enable
the ability to unlock the device with his or her irises. For example, on
certain Microsoft devices, this feature is called “Windows Hello.” During
the Windows Hello registration, a user registers his or her irises by
holding the device in front of his or her face. The device then directs an
infrared light toward the user’s face and activates an infrared-sensitive
camera to record data based on patterns within the user’s irises. The
device can then be unlocked if the infrared-sensitive camera detects the
registered irises. Iris recognition features found on devices produced by
other manufacturers have different names but operate similarly to

Windows Hello.

e. In my training and experience, users of electronic devices often enable the
aforementioned biometric features because they are considered to bea
more convenient way to unlock a device than by entering a numeric or
alphanumeric passcode or password. Moreover, in some instances,

biometric features are considered to be a more secure way to protect a

123

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 126 of 140 PagelD #: 129

device's contents. This is particularly true when the users of a device are
engaged in criminal activities and thus have a heightened concern about

securing the contents of a device.

195. As discussed in this affidavit, and based on my training and experience I
believe that one or more digital devices will be found during the search. The passcode
or password that would unlock the device(s) subject to search under this warrant is not
known to law enforcement. Thus, law enforcement personnel may not otherwise be able
to access the data contained within the device(s), making the use of biometric features
necessary to the execution of the search authorized by this warrant.

196. Ialso know from my training and experience, as well as from information
found in publicly available materials including those published by device
manufacturers, that biometric features will not unlock a device in some circumstances
even if such features are enabled. This can occur when a device has been restarted,
inactive, or has not been unlocked for a certain period of time. For example, Apple
devices cannot be unlocked using Touch ID when (1) more than 48 hours has elapsed
since the device was last unlocked or (2) when the device has not been unlocked using a
fingerprint for 8 hours and the passcode or password has not been entered in the last 6
days. Similarly, certain Android devices cannot be unlocked with Trusted Face if the
device has remained inactive for four hours. Biometric features from other brands carry
similar restrictions. Thus, in the event law enforcement personnel encounter a locked

device equipped with biometric features, the opportunity to unlock the device through

124

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 127 of 140 PagelD #: 130

a biometric feature may exist for only a short time.

197, Due to the foregoing, if law enforcement personnel encounter a device
that is subject to seizure pursuant to this warrant and may be unlocked using one of the
aforementioned biometric features, the warrant I am applying for would permit law
enforcement personnel to (1) press or swipe the fingers (including thumbs) of the Target
Offenders to the fingerprint scanner of the device(s) found at the premises or seized
incident to the Target Offenders’ arrests; (2) hold the device(s) found at the premises or
seized incident to the Target Offenders’ arrests in front of the face of the Target
Offenders and activate the facial recognition feature; and/or (3) hold the device(s)
found at the premises or seized incident to the Target Offenders’ arrests in front of the
face of the Target Offenders and activate the iris recognition feature, for the purpose of
attempting to unlock the device(s) in order to search the contents as authorized by this

warrant.

VII. CONCLUSION

198. I therefore submit that there is probable cause to believe that David Esser,
Mason Nieves, James McLaughlin and Alison Esser, a/k/a Alison Shepard have
committed violations of 21 U.S.C. § 841(a)(1) (Manufacturing and Distributing a
Controlled Substance), 21 U.S.C. § 846 (Conspiracy to Distribute a Controlled
Substance), 21 U.S.C. § 952 (Importation of Controlled Substances), 18 U.S.C. § 2320
(Trafficking in Counterfeit Goods and Services); 18 U.S.C § 545 (Smuggling Goods Into
the United States); 18 U.S.C. § 371 (Conspiracy); and 18 U.S.C. § 1343 (Wire Fraud), 18

125

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 128 of 140 PagelD #: 131

U.S.C. §§ 1956 and 1957 (Money Laundering).

199. lalso submit that there is probable cause to search the Subject Premises
described in Attachment A for the evidence described in Attachment B.

200. lalso submit that there is probable cause to seize the funds held in the
Target Accounts described in Attachment C and the motor vehicles described in
Attachment D, as they constitute property derived from proceeds obtained, directly or
indirectly, from violations of 21 U.S.C. §§ 841, 846 and 952 (Controlled Substance
Offenses), 18 U.S.C. § 2320 (Trafficking in Counterfeit Goods and Services), 18 U.S.C
§ 545 (Smuggling Goods Into the United States), and/or property used, or intended to
be used, in any manner or part, to commit, or to facilitate the commission of violations
of 18 U.S.C. §§ 841, 846 952 (Controlled Substance Offenses), 18 U.S.C. § 2320
(Trafficking in Counterfeit Goods and Services), and/or property involved in violations
of 18 U.S.C. §§ 1956-1957 (Money Laundering), and therefore are subject to forfeiture
pursuant to 21 U.S.C. § 853(a) (criminal forfeiture of proceeds and facilitating property
for controlled substance offenses), 21 U.S.C. § 881(a) (civil forfeiture of proceeds and
facilitating property for controlled substance offenses), and 18 U.S.C. § 982(a)(1)-(2)
(criminal forfeiture of proceeds for smuggling goods, wire fraud, and money
laundering offenses), 18 U.S.C. § 981(a)(1)(C)-(D) (civil forfeiture of proceeds in
importation of controlled substance, smuggling goods, money laundering, and wire
fraud offenses), 18 U.S.C. § 2323 (criminal and civil forfeiture of proceeds facilitating
property for trafficking counterfeit goods), and 18 U.S.C. §§ 982(a)(1) and 981(a)(1)(A)
(criminal and civil forfeiture of property involved in money laundering offenses).

126

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 129 of 140 PagelD #: 132

201. From my consultations with assistant U.S. attorneys, | am aware that
federal court decisions have defined property that is involved in a money laundering
offense, and hence forfeitable under 18 U.S.C. §§ 982(a)(1) and 981(a)(1)(A), to include
three categories of proceeds: (1) the proceeds of specified unlawful activity (GUA) that
were the subject of a money laundering transaction; (2) funds that were commingled
with SUA proceeds at the time of the money laundering transaction; and (3) in money
laundering concealment crimes, 18 U.S.C. § 1956(a)(1)(B)(ii), funds that were

_commingled with SUA proceeds, irrespective of whether the commingled funds were
part of a money laundering transaction. I am advised that among these decisions are
United States v. Huber, 404 F.3d 1047 (8 Cir. 2005); United States v. Real Property Known
as 1700 Duncanville Road, 90 F. Supp.2d 737, 741 (N.D. Tex 2000), aff'd, 250 F.3d 738 (5th
Cir. 2001) (Table); United States v. One 1987 Mercedes Benz 300E, 820 F. Supp. 248, 252
(E.D. Va. 1993); and United States v. All Monies, 754 F. Supp. 1467, 1475-76 (D. Hawaii
1991). .

202. By reason of the foregoing, there is probable cause to believe that the
funds held in the Target Accounts described in Attachment C and the motor vehicles
described in Attachment D constitute property involved in a money laundering offense,
18 U.S.C. §§ 1956 and 1957, or property traceable to such property, and therefore, are
subject to forfeiture pursuant to 18 U.S.C. §§ 982(a)(1) and 981(a)(1)(C).

203. There is also probable cause to believe that a restraining order under 21
U.S.C. § 853(e) may not be sufficient to assure the availability of the Target Accounts for
forfeiture. I know from my training and experience that once their unlawful activities

127
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 130 of 140 PagelD #: 133

restraining order but still in the custody of the investigative targets will not assure their

availability for forfeiture.

Subscribed and sworn to before me
on February #7, 2020

      

wo

 

ot «,

LINCOLN D. ALMOND
UNITED STATES MAGISTRATE JUDGE

129

ee / ?
: é S Cre (Mb

BRENDAN CULLEN
Special Agent
Homeland Security
Investigations

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 131 of 140 PagelD #: 134

ATTACHMENT A

Property to Be Searched (Subject Premises #1)

The residence located at 9 Fisher Street, Apartment 3, North Attleboro, MA 02760 is an apartment
located in a two-story apartment building. The residence has white vinyl siding on most of the
structure and brick located on the first floor in the front of the building. The numbers 9-11 are white
in color and displayed horizontally on the black awning located above the front door. The front door
is painted red in color and faces north towards the street. In addition to the front entrance, there is
also a rear entrance to the building that faces a small parking lot located directly behind the
building.

 

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 132 of 140 PagelD #: 135

ATTACHMENT A (Cont.)
Property to Be Searched (Subject Premises #2)

The residence located at 145 North Washington Street, Apartment 7, North Attleboro, MA 02760 is
an apartment located in a two-story apartment building. The residence has a brick facade in front
and white vinyl siding on the rear and sides of the structure. The numbers 145 is displayed
horizontally just above the front door. The front door has a large glass window pane and the
remainder of the door is painted green in color and faces west towards the street. In addition to the
front entrance, there is also a rear entrance to the building that faces a small parking lot located
directly behind the building facing the Subject Premises 1 on Fisher Street.

 

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 133 of 140 PagelD #: 136

ATTACHMENT A (Cont.)

Property to Be Searched (Subject Premises #3)

The Post Office Box 620 is located at 12 Giles Place, Mansfield, MA 02048-0620, the Mansfield,
MA Post Office. This is an individual Post Office box and rented by David ESSER.

 

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 134 of 140 PagelD #: 137

ATTACHMENT A (Cont.)

Property to Be Searched (Subject Premises #4)

The residence located at 74 Oakhurst Street, Unit A, North Attleboro, MA 02760 is newly
constructed townhouse. Unit A occupies the left half of the building which consists of two separate
residences, Unit A and Unit B. Each of the two units has their own separate driveway space on
their respective sides of the building. The fagade is gray with white trim and the front entrance is a
white door that is visible from the street. The residence also has a built-in garage with a garage
door located to the left of the front door of the residence.

 

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 135 of 140 PagelD #: 138

ATTACHMENT B
Items to be Seized
The items to be searched for, seized, and examined, are those items on the premises and
curtilage, located at, The Subject Premises and referenced in Attachment
A, that contain evidence, contraband, fruits, and instrumentalities of violations of 21 U.S.C. §§
841(a)(1), 846, 952(a) and 18 US.C. § 545. The items to be seized cover the period of June 1, 2018,
through the date of the execution of the search warrant.
The items referenced above to be searched for, seized, and examined are as follows:

a. All controlled substances, held in violation of 21 U.S.C. § 841(a)(1);

b. Financial profits, proceeds and instrumentalities of trafficking in narcotics
and money laundering, including U.S. currency, Cryptocurrencies, Digital Asset Tokens, and
other items of value;

C. Any and all cryptocurrency, to include the following:

1. any and all representations of cryptocurrency public keys or
addresses, whether in electronic or physical format;

2, any and all representations of cryptocurrency private keys, whether
in electronic or physical format;

3. any and all representations of cryptocurrency wallets or their
constitutive parts, whether in electronic or physical format, to include “recovery seeds” or “root

keys” which may be used to regenerate a wallet.

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 136 of 140 PagelD #: 139

4, The United States is authorized to seize any and all cryptocurrency
by transferring the full account balance in each wallet to a public cryptocurrency address controlled
by the United States.

5. The United States is further authorized to copy any wallet files and
restore them onto computers controlled by the United States. By restoring the wallets on its own
computers, the United States will continue to collect cryptocurrency transferred into the
defendant’s wallets as a result of transactions that were not yet completed at the time that the
defendant’s devices were seized.

d. Digital currency hardware wallets, digital offline storage
devices, Mnenomic phrases, passwords, encryption keys and seed recovery lists;

e. Paraphernalia for packaging, smuggling, processing, diluting,
manufacturing, weighing, and distributing controlled substances, for example: hidden
compartments, scales, blenders, funnels, sifters, grinders, glass panes, mirrors, razor blades,
plastic bags, heat sealing devices, pill presses, and dilutants such as inositol, vitamin B12, etc.;

f. Books, USPS priority mail records, UPS records, receipts, notes, ledgers,
and other documents relating to the manufacture, importation and distribution of controlled
substances; money laundering, communications between members of the conspiracy, and evidence
of the use of apparently legitimate businesses to disguise profits;

g. Mail parcels, letters, envelopes and boxes addressed to Post Office Box 620,
Mansfield, MA 02048;

h, Personal books and papers reflecting names, addresses, telephone numbers,
and other contact or identification data relating to the manufacture, importation and

distribution of controlled substances, and money laundering;

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 137 of 140 PagelD #: 140

i. International shipping records, receipts, bills of laden.;

j- Financial records relating to controlled substances income and
expenditures of money and wealth, to wit: money orders, wire transfer records, cashier's checks
and receipts, account records, passbooks, tax records, safe deposit box keys and records, |
checkbooks, and check registers, as well precious metals and gems such as gold, silver,
diamonds, etc.;

k, Items of personal property purchased using proceeds from the sale of
controlled substances, to include high value items such as jewelry, clothing, footwear, hand bags,
and other accessories;

l. Items of personal property that tend to identify the person(s) in residence,
occupancy, control, or ownership of the premises, including but not limited to canceled mail,
deeds, leases, rental agreements, photographs, personal telephone books, diaries, utility and
telephone bills, statements, identification documents, and keys;

m. Documents indicating travel in interstate and foreign commerce, to include
airline tickets, notes and travel itineraries; airline schedules; bills; charge card receipts; hotel,
motel, and car rental statements; correspondence with travel agencies and other travel related
businesses; airline, rent a car, and hotel frequent flier or user cards and statements; passports and
visas; telephone bills; photographs of foreign locations; and papers relating to domestic and
international travel;

n. Mobile devices, to include cellular telephones.

0. Any computer, electronic storage medium (such as flash memory or other
media that can store data), or digital devices that contains or in which is stored records, digital

currencies or information. The term "computer" includes all types of electronic, magnetic,

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 138 of 140 PagelD #: 141

optical, electrochemical, or other high-speed data processing devices performing logical,
arithmetic, or storage functions, including desktop computers, notebook computers, mobile
phones, tablets, server computers, and network hardware. The term "storage medium" includes
any physical object upon which computer data can be recorded. Examples include hard disks,
RAM, floppy disks, flash memory, CD-ROMs, and other magnetic or optical media. The devices
may be accessed and copied or mirrored.

p. Passwords, encryption keys, recovery seeds, GPG or PGP encryption
keys, GnuPG keyrings, and other access devices, applications and programs that may be
necessary to access encrypted storage accounts, communications and digital currency storage.

q. Documentation and manuals that may be necessary to access the
Computer or to conduct a forensic examination of the Computer.

r Routers, modems, and network equipment used to connect computers to
the Internet.

S. Latent prints and identifying material from items at the Subject Premises.

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 139 of 140 PagelD #: 142

ATTACHMENT C

Bank of America Accounts

 

 

 

 

 

 

 

 

ACCOUNT NAME Bank ACCOUNT NUMBER(S)

David M Esser BoA 004605550100 (Target Account #1)
Esser Properties, LLC BoA 466001029446 (Target Account #2)
Mason Angel Nieves BoA 394008833040 (Target Account #3)
Regiane Moraes Delespoti BoA 004661366833 (Target Account #4)
Ana P. Menezes BoA 009494092144 (Target Account #5)
Ana P. Menezes BoA 466006229775 (Target Account #6)

 

 

 

 

1. The contents of the Target Accounts shall consist of all principal, deposits, interest,
dividends, and other amounts credited to the account on and after execution of the
warrant up to final liquidation of the account.

2. Homeland Security Investigations (HSI) is authorized, without further order of the
Coutt, to effect the seizure of the contents of the account by, in its discretion, directing
the financial institution at which the account is established to do any of the following:

a) To freeze the contents of the account in place and to refuse the withdrawal of any
amount from the account by anyone other than HSI Special Agents, and while any
contents of the account are frozen in place to accrue any deposits, interest,
dividends, and any other amount credited to the account for a period of up to sixty
days from the date of seizure and until HSI Special Agents direct that the contents of
the account be finally liquidated and no contents remain;

b) To liquidate some or all of the contents of the account at one or more times at the
direction of HSI Special Agents and upon any such liquidation of any contents to
turn over the liquidated amount to HSI or their designee. Any such direction of HSI
shall be deemed to be the direction of the Court under this warrant.

 
Case 1:20-mj-00018-LDA Document 3-1 Filed 02/14/20 Page 140 of 140 PagelD #: 143

ATTACHMENT D
Vehicles to be Seized

1. A blue 2017 Chevrolet Corvette, registered to David M. Esser, Date of Birth: xx/xx/1973,
74 Oakhurst Street, Unit A, North Attleborough, MA 02760, bearing MA registration
1DAA34 and Vehicle Identification Number (VIN) 1G1YH2D78H5110011;

2. A white 2019 Toyota Camry, registered to David M Esser, Date of Birth: xx/xx/1973, 74
Oakhurst Street, Unit A, North Attleborough, MA 02760, bearing MA registration 6GW891
and VIN 4T1BZ1HK2KU024687;

3. A black 2016 BMW X6 SUV, registered to Regiane Vieira, Date of Birth xx/xx/1987, 9
Fisher Street, Apt 3, North Attleborough, MA 02760, bearing MA registration 9EX366 and
VIN SUXKU2C55G0N83531;

4, A black 2016 Nissan Rogue registered to Alison R. Esser, Date of Birth: xx/xx/1979. 4
Towne Street, North Attleborough, MA 02760, bearing MA registration 47A170 and VIN
SNIAT2MVXGC744674;

5. A gray 2015 Toyota Camry registered to Regiane Celi Delesposti, Date of Birth:
xx/xx/1987, 9 Fisher Street, Apt 3, North Attleborough, MA 02760, bearing MA

registration 1BJE17 and VIN 4T4BF1FKXFR508033.

10

 

 
